--------------------------------------------------------------------------------

Exhibit 10.2
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
SUMMARY OF SCHEDULES


Indicate as to each schedule whether the schedule is attached and state the
number of pages in each. Report the totals from Schedules A, B, C, D, E, F, G,
H, I, and J in the boxes provided. Add the amounts from Schedules A and B to
determine the amount of the debtor's assets. Add the amounts of Schedules D, E,
and F to determine the total amount of the debtor's liabilities.



           
Amounts Scheduled
                       
Name of Schedule
Attached (YES/NO)
 
No. of Sheets
   
Assets
   
Liabilities
 
Other
A - Real Property
Yes
   
1
    $ -          
B - Personal Property $
Yes
   
13
    $ 818,880          
C - Property Claimed as Exempt
Yes
 
 
1
                 
D- Creditors Holding Secured Claims
Yes
   
2
            $ 57,763,130    
E - Creditors Holding Unsecured Priority Claims
Yes
   
5
            $ -    
F - Creditors Holding Unsecured Nonpriority Claims
Yes
   
9
            $ 228,653,430    
G - Executory Contracts and Leases
Yes
 
 
8
                   
H - Codebtors
Yes
   
5
                   
I - Current Income of Individual Debtor's) No 0
No
   
0
                   
J- Current Expenses of Individual Debtor's) No 0
No
   
0
                   
Total Number of Sheets in ALL Schedules
   
44
                   
 
 
   
Total Assets 
    $ 818,880            
 
 
           
Total Liabilities 
    $ 286,416,560$    





Note: "Total Assets" does not include values which could not be determined at
this time.


 
Page 1 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
GLOBAL NOTES
 
1) The Schedules of Assets and Liabilities (collectively, the "Schedules") and
the Statements of Financial Affairs (collectively, the "Statements" and,
together with the Schedules, the "Schedules and Statements") filed by Charys
Holding Company, Inc. (08-10289) ("CHC") in the United States Bankruptcy Court
for the District of Delaware (the "Bankruptcy Court") have been prepared
pursuant to 11 U.S.C. § 521 and Rule 1007 of the Federal Rules of Bankruptcy
Procedure by management of the Debtors with the assistance of their
court-appointed advisors and are unaudited. The related cases of Charys Holding
Company, Inc. (08-10289) and Crochet & Borel Services, Inc. (08-10290) are being
jointly administered.


Although management has made every reasonable effort to ensure that the
Schedules and Statements are as accurate and complete as possible under the
circumstances based on information that was available to them at the time of
preparation, subsequent information or discovery may result in material changes
to these Schedules and Statements, and inadvertent errors or omissions may
exist. Because, among other things, the Schedules and Statements contain
unaudited information, which is subject to further review and potential
adjustment, there can be no assurance that these Schedules and Statements are
complete.


The financial information disclosed herein has not been required to be prepared
in accordance with federal or state securities laws or other applicable
non-bankruptcy law or in lieu of complying with any periodic reporting
requirements thereunder. Persons or entities trading in or otherwise purchasing,
selling or transferring the claims against or equity interests in the Debtor
should evaluate this financial information in light of the purposes for which it
was prepared. The Debtor is not liable for and undertakes no responsibility to
indicate variations between any information and reports prepared for securities
law disclosure purposes or for any evaluations of the Debtor based on this
financial information or any other information.


Furthermore, nothing contained in the Schedules and Statements shall constitute
a waiver of rights with respect to these chapter 11 cases, including, but not
limited to, issues involving substantive consolidation, equitable subordination
and/or causes of action arising under the provisions of chapter 5 of the
Bankruptcy Code and other relevant non-bankruptcy laws to recover assets or
avoid transfers. These Global Notes and Statement of Limitations, Methodology
and Disclaimer Regarding the Debtors' Schedules and Statements (the "Global
Notes") are incorporated by reference in, and comprise an integral part of, the
Schedules and Statements, and should be referred to and reviewed in connection
with any review of the Schedules and Statements.


2) "Confidential or Sensitive Information." In certain cases, the Debtors may
have intentionally altered, revised, redacted or consolidated certain
information in the Schedules and Statements due to the nature of an agreement
between a Debtor and a third party, concerns about the confidential or
commercially sensitive nature of certain information or concerns for the privacy
of an individual. In addition, in certain instances, the sensitivity of such
information may require its omission from the Schedules and Statements. To the
extent possible, the alterations, redactions, consolidations and omissions have
been limited to the extent determined by the Debtors to be necessary or
appropriate to protect the Debtors or third parties while also providing
interested parties with sufficient information in response to the Schedules and
Statements.


3) "Amendment." Reasonable efforts have been made to prepare and file complete
and accurate Schedules and Statements; however, errors or omissions may exist.
The Debtors reserve all rights to amend and/or supplement the Schedules and
Statements as is necessary or appropriate.


4) "Causes of Action." Despite reasonable efforts to identify all known assets
the Debtors may not have set forth all actual or potential causes of action
against third parties as assets in their Schedules and Statements. These causes
of action include, but are not limited to, avoidance actions arising under
chapter 5 of the Bankruptcy Code and actions under other relevant non-bankruptcy
laws to recover assets. The Debtors reserve all of their rights with respect to
any claims, causes of action or avoidance actions they may have whether or not
listed in the Schedules and Statements. Neither these Global Notes nor the
Schedules and Statements shall be deemed a waiver of any such claim, cause of
action or avoidance action or in any way prejudice or impair the assertion of
such claims.


5) "Dates." Unless otherwise indicated, all amounts are listed as of February
14, 2008, the date the Debtors commenced their Chapter 11 cases (the
"Commencement Date").

 
Page 2 of 48

--------------------------------------------------------------------------------

 


UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
 
GLOBAL NOTES


6) "Claims Designations." Any failure to designate a claim on the Debtors'
Schedules and Statements as "disputed," "contingent" or "unliquidated" does not
constitute an admission by the Debtors that such amount is not "disputed,"
"contingent" or "unliquidated."  The Debtors reserve the right to dispute any
claim reflected on their Schedules or Statements on any grounds, including, but
not limited to, amount, liability or classification, or to otherwise
subsequently designate such claims as "disputed," "contingent" or
"unliquidated."


7) "Net Book Value of Assets." Unless otherwise indicated, the Debtors' assets
and liabilities are shown on the basis of their net book value as of January 31,
2008. Amounts ultimately realized or realizable on account of such assets may
vary from net book value and such variance may be material. Exceptions to this
include operating cash, which is presented as bank balances as of the
Commencement Date. Certain other assets, such as investments in subsidiaries,
are listed at undetermined amounts because the net book values may materially
differ from fair market values. Attempts to obtain current market valuations of
all assets would be prohibitively expensive, unduly burdensome and an
inefficient use of estate assets. Accordingly, the Debtors have not attempted to
do so in connection with the preparation of the Schedules and Statements.
8) "Excluded Assets and Liabilities." The Debtors have excluded certain
categories of assets and liabilities from the Schedules and Statements that
represent accounting entries, such as goodwill, accrued salaries, and employee
benefit accruals. Other immaterial assets and liabilities also may have been
excluded.


9) "Fiscal Year." The Debtors' fiscal year ends April 30.
10) "Intercompany Transactions." Prior to the Commencement Date, the Debtors
routinely engaged in intercompany transactions resulting in intercompany
accounts payable and accounts receivable. The respective intercompany accounts
payable and accounts receivable as of the Commencement Date are listed at the
net amount due to/due from the debtor as of the Commencement Date on Schedule
B-16 and F3.


11) Property and Equipment - Owned. Unless otherwise noted, owned property and
equipment are stated at net book value. (Depreciation and amortization are
provided principally on the straight-line method over a period of five to ten
years for furniture, fixtures and equipment and 30 years for buildings.
Leasehold improvements are depreciated over the lesser of the life of the asset
or the real estate lease term. Although accelerated depreciation methods are
used for tax reporting purposes, the Schedules reflect straight-line methods.)


12) Property and Equipment - Leased. In the ordinary course of its business, the
Debtor may lease equipment from certain third-party lessors for use in the daily
operation of its business. Any such leases are set forth in Schedule G. The
property subject to any of such leases is not reflected in either Schedule A or
Schedule B as either owned property or assets of the Debtor. Neither is the
property subject to any such leases reflected in the Debtor's Statement of
Financial Affairs as property or assets of third-parties within the control of
the Debtor.  Nothing in the Schedules is or shall be construed as an admission
or determination as to the legal status of any lease (including whether any
lease is a true lease or a financing arrangement), and the Debtor reserves all
rights with respect to any of such issues.


 
Page 3 of 48

--------------------------------------------------------------------------------

 


UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 


SCHEDULE A - REAL PROPERTY
 
Except as directed below, list all real property in which the debtor has any
legal, equitable, or future interest, including all property owned as a
co-tenant, community property, or in which the debtor has a life estate. Include
any property in which the debtor holds rights and powers exercisable for the
debtor's own benefit. If the debtor is married, state whether husband, wife, or
both own the property by placing an "H", "W", "J", or "C" in the column labeled
"Husband, Wife, Joint of Community." If the debtor holds no interest in real
property, write "None" under "Description and Location of Property."
 
Do not include interests in executory contracts and unexpired leases on this
schedule. List them in Schedule G - Executory Contracts and Unexpired Leases.
 
If any entity claims to have a lien or hold a secured interest in any property,
state the amount of the secured claim. See Schedule D.  If no entity claims to
hold a secured interest in the property, write "None" in the column labeled
"Amount of Secured Claim."
 
If the debtor is an individual or if a joint petition is filed, state the amount
of any exemption claimed in the property only in Schedule C - Property Claimed
as Exempt.
 
DESCRIPTION AND LOCATION OF PROPERTY
NATURE OF DEBTOR'S INTEREST IN PROPERTY
CURRENT BOOK VALUE OF DEBTOR'S INTEREST IN PROPERTY WITHOUT DEDUCTING ANY
SECURED CLAIM OR MORTGAGE
AMOUNT OF SECURED CLAIM
NONE
     



 
Page 4 of 48

--------------------------------------------------------------------------------

 


UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
SCHEDULE B - PERSONAL PROPERTY


Except as directed below, list all personal property of the debtor of whatever
kind. If the debtor has no property in one or more of the categories, place an
"X" in the appropriate position in the column labeled "None." If additional
space is needed in any category attach a separate sheet properly identifie with
the case name, case number and the number of the category. If the debtor is
married, state whether husband, wife, or both own the property by placing an
"H", "W", "J", or "C" in the column labeled "Husband, Wife, Joint or Community."
If the debtor is an individual or a joint petition is filed, state the amount of
any exemptions claimed only in Schedule C - Property Claimed as Exempt.


Do not list interests in executory contracts and unexpired leases on this
schedule. List them in Schedule G - "Executory Contracts and Unexpired Leases."


If the property is being held for the debtor by someone else, state that
person's name and address under "Description and Location of Property." In
providing the information requested in this schedule, do not include the name or
address of a minor child. Simply state "a minor child."


TYPE OF PROPERTY
NONE
DESCRIPTION AND LOCATION OF PROPERTY
CURRENT VALUE OF DEBTOR'S INTEREST IN PROPERTY, WITHOUT DEDUCTING ANY SECURED
CLAIM OR EXEMPTION
1.
Cash on hand.
X
 
$0
         
2.
Checking, saving or other financial accounts, certificates of deposit, or shares
in banks, savings and loan, thrift, building and loan, and homestead
associations, or credit unions, brokerage houses, or cooperatives.
 
See Exhibit B2
$49,218
         
3.
Security deposits with public utilities, telephone companies, landlords, and
others.
 
See Exhibit B3
$687,179
         
4.
Household goods and furnishings, including audio, video, and computer equipment.
X
 
$0
         
5.
Books, pictures and other art objects, antiques, stamp, coin, record, tape,
compact disc, and other collections or collectibles.
X
 
$0
         
6.
Wearing apparel.
X
 
$0
         



 
Page 5 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
SCHEDULE B - PERSONAL PROPERTY


Except as directed below, list all personal property of the debtor of whatever
kind. If the debtor has no property in one or more of the categories, place an
"X" in the appropriate position in the column labeled "None." If additional
space is needed in any category attach a separate sheet properly identifie with
the case name, case number and the number of the category. If the debtor is
married, state whether husband, wife, or both own the property by placing an
"H", "W", "J", or "C" in the column labeled "Husband, Wife, Joint or Community."
If the debtor is an individual or a joint petition is filed, state the amount of
any exemptions claimed only in Schedule C - Property Claimed as Exempt.


Do not list interests in executory contracts and unexpired leases on this
schedule. List them in Schedule G - "Executory Contracts and Unexpired Leases."


If the property is being held for the debtor by someone else, state that
person's name and address under "Description and Location of Property." In
providing the information requested in this schedule, do not include the name or
address of a minor child. Simply state "a minor child."


TYPE OF PROPERTY
NONE
DESCRIPTION AND LOCATION OF PROPERTY
CURRENT VALUE OF DEBTOR'S INTEREST IN PROPERTY, WITHOUT DEDUCTING ANY SECURED
CLAIM OR EXEMPTION
7.
Furs and jewelry.
X
 
$0
         
8.
Firearms and sports, photographic, and other hobby equipment.
X
 
$0
         
9.
Interests in insurance policies. Name insurance company of each policy and
itemize surrender or refund value of each.
X
 
$0
         
10.
Annuities.  Itemize and name each issuer.
X
 
$0
         
11.
Interests in an education IRA as defined in 26 U.S.C. § 530(b)(1) or under a
qualified State tuition plan as defined in 26 U.S.C. § 529(b)(1). Give
particulars. (File separately the record(s) of any such interest(s). 11 U.S.C. §
521(c); Rule 1007(b)).
X
 
$0
         
12.
Interests in IRA, ERISA, Keogh, or other pension or profit sharing plans. Give
Particulars.
X
 
$0
         



 
Page 6 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
SCHEDULE B - PERSONAL PROPERTY


Except as directed below, list all personal property of the debtor of whatever
kind. If the debtor has no property in one or more of the categories, place an
"X" in the appropriate position in the column labeled "None." If additional
space is needed in any category attach a separate sheet properly identifie with
the case name, case number and the number of the category. If the debtor is
married, state whether husband, wife, or both own the property by placing an
"H", "W", "J", or "C" in the column labeled "Husband, Wife, Joint or Community."
If the debtor is an individual or a joint petition is filed, state the amount of
any exemptions claimed only in Schedule C - Property Claimed as Exempt.


Do not list interests in executory contracts and unexpired leases on this
schedule. List them in Schedule G - "Executory Contracts and Unexpired Leases."


If the property is being held for the debtor by someone else, state that
person's name and address under "Description and Location of Property." In
providing the information requested in this schedule, do not include the name or
address of a minor child. Simply state "a minor child."


TYPE OF PROPERTY
NONE
DESCRIPTION AND LOCATION OF PROPERTY
CURRENT VALUE OF DEBTOR'S INTEREST IN PROPERTY, WITHOUT DEDUCTING ANY SECURED
CLAIM OR EXEMPTION
13.
Stock and Interests in Incorporated and Unincorporated Business
 
See Exhibit B13
Undetermined
         
14.
Interests in partnerships or joint ventures.  Itemize.
X
 
$0
         
15.
Government and corporate bonds and other negotiable and nonnegotiable
instruments.
X
 
$0
         
16.
Intercompany Receivables.
 
See Exhibit B16
Undetermined
         
17.
Alimony, maintenance, support, and property settlements to which the debtor is
or may be entitled. Give particulars.
X
 
$0
         
18.
Other liquidated debts owing debtor including tax refunds. Give particulars.
 
See Exhibit B18
Undetermined
         



 
Page 7 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
SCHEDULE B - PERSONAL PROPERTY


Except as directed below, list all personal property of the debtor of whatever
kind. If the debtor has no property in one or more of the categories, place an
"X" in the appropriate position in the column labeled "None." If additional
space is needed in any category attach a separate sheet properly identifie with
the case name, case number and the number of the category. If the debtor is
married, state whether husband, wife, or both own the property by placing an
"H", "W", "J", or "C" in the column labeled "Husband, Wife, Joint or Community."
If the debtor is an individual or a joint petition is filed, state the amount of
any exemptions claimed only in Schedule C - Property Claimed as Exempt.


Do not list interests in executory contracts and unexpired leases on this
schedule. List them in Schedule G - "Executory Contracts and Unexpired Leases."


If the property is being held for the debtor by someone else, state that
person's name and address under "Description and Location of Property." In
providing the information requested in this schedule, do not include the name or
address of a minor child. Simply state "a minor child."


TYPE OF PROPERTY
NONE
DESCRIPTION AND LOCATION OF PROPERTY
CURRENT VALUE OF DEBTOR'S INTEREST IN PROPERTY, WITHOUT DEDUCTING ANY SECURED
CLAIM OR EXEMPTION
19.
Equitable or future interests, life estates, and rights or powers exercisable
for the benefit of the debtor other than those listed in Schedule A - Real
Property.
X
 
$0
         
20.
Contingent and noncontingent interests in estate of a decedent, death benefits
plan, life insurance policy, or trust.
X
 
$0
         
21.
Other contingent and unliquidated claims of every nature, including tax refunds,
counterclaims of the debtor, and rights to setoff claims. Give estimated value
of each.
 
See Exhibit B21
Undetermined
         
22.
Patents, copyrights, and other intellectual property. Give particulars.
X
 
$0
         
23.
Licenses, franchises, and other general intangibles. Give particulars.
X
 
$0
         
24.
Customer lists or other compilations containing personally identifiable
information (as defined in 11 U.S.C. § 101(41A)) provided to the debtor by
individuals in connection with obtaining a product or service from the debtor
primarily for personal, family, or household purposes.
X
 
$0
         



 
Page 8 of 48

--------------------------------------------------------------------------------

 


UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
SCHEDULE B - PERSONAL PROPERTY


Except as directed below, list all personal property of the debtor of whatever
kind. If the debtor has no property in one or more of the categories, place an
"X" in the appropriate position in the column labeled "None." If additional
space is needed in any category attach a separate sheet properly identifie with
the case name, case number and the number of the category. If the debtor is
married, state whether husband, wife, or both own the property by placing an
"H", "W", "J", or "C" in the column labeled "Husband, Wife, Joint or Community."
If the debtor is an individual or a joint petition is filed, state the amount of
any exemptions claimed only in Schedule C - Property Claimed as Exempt.


Do not list interests in executory contracts and unexpired leases on this
schedule. List them in Schedule G - "Executory Contracts and Unexpired Leases."


If the property is being held for the debtor by someone else, state that
person's name and address under "Description and Location of Property." In
providing the information requested in this schedule, do not include the name or
address of a minor child. Simply state "a minor child."


TYPE OF PROPERTY
NONE
DESCRIPTION AND LOCATION OF PROPERTY
CURRENT VALUE OF DEBTOR'S INTEREST IN PROPERTY, WITHOUT DEDUCTING ANY SECURED
CLAIM OR EXEMPTION
25.
Automobiles, trucks, trailers, and other vehicles and accessories
X
 
$0
         
26.
Boats, motors, and accessories.
X
 
$0
         
27.
Aircraft and accessories.
X
 
$0
         
28.
Office equipment, furnishings, and supplies.
 
See Exhibit B28
$82,485
         
29.
Machinery, fixtures, equipment and supplies used in business.
X
 
$0
         
30.
Inventory.
X
 
$0
         



 
Page 9 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
SCHEDULE B - PERSONAL PROPERTY


Except as directed below, list all personal property of the debtor of whatever
kind. If the debtor has no property in one or more of the categories, place an
"X" in the appropriate position in the column labeled "None." If additional
space is needed in any category attach a separate sheet properly identifie with
the case name, case number and the number of the category. If the debtor is
married, state whether husband, wife, or both own the property by placing an
"H", "W", "J", or "C" in the column labeled "Husband, Wife, Joint or Community."
If the debtor is an individual or a joint petition is filed, state the amount of
any exemptions claimed only in Schedule C - Property Claimed as Exempt.
Do not list interests in executory contracts and unexpired leases on this
schedule. List them in Schedule G - "Executory Contracts and Unexpired Leases."
If the property is being held for the debtor by someone else, state that
person's name and address under "Description and Location of Property." In
providing the information requested in this schedule, do not include the name or
address of a minor child. Simply state "a minor child."




TYPE OF PROPERTY
NONE
DESCRIPTION AND LOCATION OF PROPERTY
CURRENT VALUE OF DEBTOR'S INTEREST IN PROPERTY, WITHOUT DEDUCTING ANY SECURED
CLAIM OR EXEMPTION
31.
Animals.
X
 
$0
         
32.
Crops - growing or harvested. Give particulars.
X
 
$0
         
33.
Farming equipment and implements.
X
 
$0
         
34.
Farms supplies, chemicals, and feed.
X
 
$0
         
35.
Other personal property of any kind not already listed. Itemize.
X
 
$0
               
Total
$818,883



     7     continuation sheets attached


 
Page 10 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit B2
Personal Property - Checking, saving or other financial accounts
 
Bank/Institution
Address 
City, State, Zip
 
Account Number
 
Description
 
Balance
 
Branch Banking & Trust Company
P.O. Box 819
Wilson, NC 27894-0819
   
0005148512061
 
Disbursement Account
  $ 49,218  
The Bank of New York Trust Company, N.A.
P.O. Box 19445
Newark, NJ 07195-0445
   
408683
 
Disbursement Account for Charys 8.75% Notes Due 2012
  $ -                                             $ 49,218  

 
Page 11 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit B3
Security deposits with public utilities, telephone companies, landlords, and
others.


Bank/Institution
Address
City, State, Zip
Account Number
Description
 
Balance
 
AlixPartners, LLP
2000 Town Center, Suite 2400
Southfield, MI 48075
Retainer
    $ 225,000  
Andrews Kurth LLP
450 Lexington Avenue
New York, NY 10017
Retainer
    $ 50,000  
Billy V. Ray, Jr.
1117 Perimeter Center West
Atlanta, GA 30338
Advance
    $ 30,000  
CRP Holdings
1117 Perimeter Center West
Atlanta, GA 30338
Security Deposit
    $ 4,701  
CRP Holdings
1117 Perimeter Center West
Atlanta, GA 30338
Security Deposit
    $ 7,253  
Hades Advisors LLC
113 Jackson Drive
Cresskill, NJ 07626
Retainer
    $ 100,000  
Inter-Tel Leasing
1140 West Loop North
Houston, TX 77055
Security Deposit
    $ 5,924  
Kurtzman Carson Consultants
1180 Avenue of the Americas,
New York, NY 10036
Retainer
    $ 25,000  
Michael Brenner
1643 N. Harrison Parkway
Sunrise, FL 33323
Retainer
    $ 50,000  
Michael Oyster
1117 Perimeter Center West
Atlanta, GA 30338
Expense Advance
    $ 10,000  
Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, NY 10005-1413
Retainer
    $ 75,000  
Richards, Layton & Finger
902 North King Street
Wilmington, DE 19801
Retainer
    $ 44,301  
Source Capital Group, Inc.
276 Post Road West
Westport, CT 06880
Retainer
    $ 25,000  
Thomas Bosley
143 Heron Dunes Dr.
Ormond Beach, FL 32176
Expense Advance
    $ 10,000  
Weil, Gotshal & Manges LLP
767 Fifth Ave.
New York, NY 10153
Retainer
    $ 25,000                                 $ 687,179  

 
Page 12 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit B13
Stock and Interests in Incorporated and Unincorporated Business


Company
Address
City
State
 
Zip
 
Country
Balance
Aeon Technologies Group, Inc.
1117 Perimeter Center West, Suite N415
Atlanta
GA
    30338  
USA
Undetermined
Ayin Tower Management Services, Inc.
17314 SH 249, Suite 230
Houston
TX
    77067  
USA
Undetermined
Berkshire Wireless, Inc.
480 Pleasant St, Suite A102
Lee
MA
    01238  
USA
Undetermined
CCI Chile S. A.
1117 Perimeter Center West, Suite N415
Atlanta
GA
    30338  
USA
Undetermined
CCI Contemporaneo Internacional, C. A.
1117 Perimeter Center West, Suite N415
Atlanta
GA
    30338  
USA
Undetermined
CCI Telecom, Inc.
1117 Perimeter Center West, Suite N415
Atlanta
GA
    30338  
USA
Undetermined
CDR Do Brazil Ltda
1117 Perimeter Center West, Suite N415
Atlanta
GA
    30338  
USA
Undetermined
Contemporary Constructors International de Mexico, S.A. de C.V.
1117 Perimeter Center West, Suite N415
Atlanta
GA
    30338  
USA
Undetermined
Crochet & Borel Services, Inc.
346 Twin City Highway
Port Neches
TX
    77651  
USA
Undetermined
Cotton Companies USA, Inc.
14345 Northwest Freeway
Houston
TX
    77040  
USA
Undetermined
Cotton Telecom (Ayin Holding Company, Inc.)
1117 Perimeter Center West, Suite N415
Atlanta
GA
    30338  
USA
Undetermined
Complete Tower Sources, Inc.
715 Vatican Road
Carencro
LA
    70507  
USA
Undetermined
C&B/Cotton Holdings, Inc.
346 Twin City Highway
Port Neches
TX
    77651  
USA
Undetermined
Digital Communication Services, Inc.
96 NE 5th Street
Delray Beach
FL
    33483  
USA
Undetermined
Charys Technology Group, Inc.
1117 Perimeter Center West, Suite N415
Atlanta
GA
    30338  
USA
Undetermined
Integrated Solutions, Inc.
1117 Perimeter Center West, Suite N415
Atlanta
GA
    30338  
USA
Undetermined
VSI Real Estate Holding, Inc.
2944 Drane Field Road
Lakeland
FL
    33811  
USA
Undetermined
LFC, Inc.
17314 SH 249, Suite 230
Houston
TX
    77067  
USA
Undetermined
Method IQ, Inc.
1750 Founders Pkwy, Suite 180
Alpharetta
GA
    30004  
USA
Undetermined
Mitchell Site Acquisition, Inc.
119 Veterinarian Rd
Lafayette
LA
    70507  
USA
Undetermined
Personnel Resources of Georgia, Inc.
880 South Pleasantburg Dr, Suite 3-C
Greenville
SC
    29607  
USA
Undetermined
Viasys Network Services, Inc.
2944 Drane Field Road
Lakeland
FL
    33811  
USA
Undetermined
Viasys Services, Inc.
2944 Drane Field Road
Lakeland
FL
    33811  
USA
Undetermined
 
                                   
Undetermined

 
Page 13 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit B16
Intercompany Receivables


Company
Address
City
State
 
Zip
 
Country
Type of receivable
Balance
Aeon Technologies Group, Inc.
1117 Perimeter Center West, Suite N415
Atlanta
GA
   
30338
 
USA
Intercompany
Undetermined
Ayin Tower Management, Inc.
17314 SH 249, Suite 230
Houston
TX
   
77067
 
USA
Intercompany
Undetermined
Berkshire Wireless, Inc.
480 Pleasant St, Suite A102
Lee
MA
   
01238
 
USA
Intercompany
Undetermined
CCI Telecom, Inc.
1117 Perimeter Center West, Suite N415
Atlanta
GA
   
30338
 
USA
Intercompany
Undetermined
Crochet & Borel Services, Inc.
346 Twin City Highway
Port Neches
TX
   
77651
 
USA
Intercompany
Undetermined
Cotton Companies USA, Inc.
14345 Northwest Freeway
Houston
TX
 
 
77040
 
USA
Intercompany
Undetermined
Complete Tower Sources, Inc.
715 Vatican Road
Carencro
LA
   
70507
 
USA
Intercompany
Undetermined
C&B/Cotton Holdings, Inc.
346 Twin City Highway
Port Neches
TX
   
77651
 
USA
Intercompany
Undetermined
Digital Communication Services, Inc.
96 NE 5th Street
Delray Beach
FL
   
33483
 
USA
Intercompany
Undetermined
LFC, Inc.
17314 SH 249, Suite 230
Houston
TX
 
 
77067
 
USA
Intercompany
Undetermined
Method IQ, Inc.
1750 Founders Pkwy, Suite 180
Alpharetta
GA
   
30004
 
USA
Intercompany
Undetermined
Mitchell Site Acquisition, Inc.
119 Veterinarian Rd
Lafayette
LA
   
70507
 
USA
Intercompany
Undetermined
Personnel Resources of Georgia, Inc.
880 South Pleasantburg Dr, Suite 3-C
Greenville
SC
   
29607
 
USA
Intercompany
Undetermined
Viasys Network Services, Inc.
2944 Drane Field Road
Lakeland
FL
   
33811
 
USA
Intercompany
Undetermined
Viasys Services, Inc.
2944 Drane Field Road
Lakeland
FL
   
33811
 
USA
Intercompany
Undetermined
                                         
Undetermined

 
Page 14 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Schedule B18
Other liquidated debts owing debtor including tax refunds.


Creditor's Name
Address City, State, Zip
Country
Date claim was incurred and consideration for claim
Contingent
Unliquidated
Disputed
Total amount of claim
 
Amount entitled to Priority
Type of Priority
Aon Risk Services Inc. of Florida
1001 Brickell Bay Dr., Suite 1100
Miami, FL 33131
USA
2007
 
X
 
Undetermined
 
Undetermined
None
State of Delaware - Division of Corporations
P.O. Box 898
Dover, DE 19903
USA
2006
 
X
 
Undetermined
 
Undetermined
Taxes
                                       
Undetermined
 
Undetermined
 

 
Page 15 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit B21
Personal Property - Other contingent and unliquidated claims of every nature,
including tax refunds, counterclaims, and rights to setoff claims
 
Entity
Adress
City
State
Zip
Description
Balance
Various Potential Causes of Action
         
Undetermined
                         
Undetermined

 
Page 16 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit B28
Personal Property - Office equipment, furnishings, and supplies


Description
Location
 
Net Book Value
 
Computer Equipment & Office Furniture
1117 Perimeter Center West, Suite N415, Atlanta, GA 30338
  $ 82,485                     $ 82,485  



 
Note: Net realizable amounts may be significantly less than stated Net Book
Value
 
Page 17 of 48

--------------------------------------------------------------------------------




UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
SCHEDULE C - PROPERTY CLAIMED AS EXEMPT
 
Debtor claims the exemptions to which the debtor is entitled under:
¨    Check if debtor claims a homestead exemption that exceeds $136,875

¨
(Check one box) 11 U.S.C. §

¨
522(b)(2) 11 U.S.C. § 522(b)(3)



DESCRIPTION OF PROPERTY
SPECIFY LAW PROVIDING EACH EXEMPTION
VALUE OF CLAIMED EXEMPTION
CURRENT MARKET VALUE OF PROPERTY WITHOUT DEDUCTING EXEMPTIONS
None
     



   0   continuation sheet(s) attached
 
Page 18 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS
 
State the name, mailing address, including zip code, and last four digits of any
account number of all entities holding claims secured by property of the debtor
as of the date of filing of the petition. The complete account number of any
account the debtor has with the creditor is useful to the trustee and the
creditor and may be provided if the debtor chooses to do so. List creditors
holding all types of secured interests such as judgment liens, garnishments,
statutory liens, mortgages, deeds of trust, and other security interests.


List creditors in alphabetical order to the extent practicable. If a minor child
is a creditor, indicate that by stating “a minor child” and do not disclose the
child’s name. See 11 U.S.C. § 112. If “a minor child” is stated, also include
the name, address, and legal relationship to the minor child of a person
described in Fed. R. Banker. P. 1007(m). If all secured creditors will not fit
on this page, use the continuation sheet provided.
If any entity other than a spouse in a joint case may be jointly liable on a
claim, place an "X" in the column labeled 'Codebtor', include the entity on the
appropriate schedule of creditors, and complete Schedule H - Codebtors. If a
joint petition is filed, state whether husband, wife, both of them, or the
marital community may be liable on each claim by placing an "H", "W", "J", or
"C" in the column labeled "Husband, Wife, Joint or Community."


If the claim is contingent, place an "X" in the column labeled "Contingent." If
the claim is unliquidated, place an "X" in the column labeled
"Unliquidated."  If the claim is disputed, place an "X" in the column labeled
"Disputed." (You may need to place an "X" in more than one of these three
columns.)


Total the columns labeled “Amount of Claim Without Deducting Value of
Collateral” and “Unsecured Portion, if Any” in the boxeslabeled “Total's)” on
the last sheet of the completed schedule. Report the total from the column
labeled “Amount of Claim Without Deducting Value of Collateral” also on the
Summary of Schedules and, if the debtor is an individual with primarily consumer
debts, report the total from the column labeled “Unsecured Portion, if Any” on
the Statistical Summary of Certain Liabilities and Related Data.


¨
Check this box if debtor has no creditors holding secured claims to report on
this Schedule D.

 
CREDITOR’S NAME AND MAILING ADDRESS INCLUDING ZIP CODE AND AN ACCOUNT NUMBER
DATE CLAIM WAS INCURRED, NATURE OF LIEN AND DESCRIPTION AND MARKET VALUE OF
PROPERTY SUBJECT TO LIEN
CONTINGENT
UNLIQUIDATED
DISPUTED
AMOUNT OF CLAIM WITHOUT DEDUCTING VALUE OF COLLATERAL
UNSECURED PORTION, IF ANY
Account No. N/A
Date Claim Incurred: 5/18/07 Nature of Lien: Secured Description Of Property
Subject to Lien: All of the assets of the Company
   
X
$690,000
Undetermined
Imperium Master Fund, Ltd.
153 East 53rd Street
New York, NY 10022
 
       
Value: $690,000 + Accrued Interest
Account No. N/A
Date Claim Incurred: 4/5/07 Nature of Lien: Secured Description Of Property
Subject to Lien: All of the assets of the Company
   
X
$3,666,568
Undetermined
Imperium Master Fund, Ltd.
153 East 53rd Street
New York, NY 10022
 
       
Value: $3,666,568 + Accrued Interest
Account No. N/A
Date Claim Incurred: 4/5/07 Nature of Lien: Secured Description Of Property
Subject to Lien: All of the assets of the Company
   
X
$526,316
Undetermined
JED Family Trust
153 East 53rd Street
New York, NY 10022
 
 
Value: $526,316 + Accrued Interest
Account No. N/A
Date Claim Incurred: 4/5/07 Nature of Lien: Secured Description Of Property
Subject to Lien: All of the assets of the Company
   
X
$526,316
Undetermined
John Michalson
153 East 53rd Street
New York, NY 10022
 
       
Value: $526,316 + Accrued Interest

 
Page 19 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
CREDITOR’S NAME AND MAILING ADDRESS INCLUDING ZIP CODE AND AN ACCOUNT NUMBER
DATE CLAIM WAS INCURRED, NATURE OF LIEN AND DESCRIPTION AND MARKET VALUE OF
PROPERTY SUBJECT TO LIEN
CONTINGENT
UNLIQUIDATED
DISPUTED
AMOUNT OF CLAIM WITHOUT DEDUCTING VALUE OF COLLATERAL
UNSECURED PORTION, IF ANY
Account No. N/A
Date Claim Incurred: Various Nature of Lien: Loans to Subsidiaries
         
New Stream Capital Finance, LLC
38 Grove Street, Building C
Description Of Property Subject to Lien:
X
   
Undetermined
Undetermined
Ridgefield, CT 06877
Guarantor to Cotton, Ayin Holding, C&B, CTSI
           
Account No. N/A
Date Claim Incurred: 11/30/2006 Nature of Lien: Security Agreement
         
Troy Crochet
346 Twin City Highway
Description Of Property Subject to Lien:
   
X
$47,169,000
Undetermined
Port Neches, TX 77651
All of the assets of the Company
           
Account No. N/A
Date Claim Incurred: February 2007
 
 Nature of Lien: Security Agreement
 
 Description Of Property Subject to Lien:
Assets of Crochet & Borel Services, Inc.
   
X
$5,184,932
Undetermined
Cotton Holdings 1, Inc; Cotton Commercial USA, LP; Cotton Restoration of Central
Texas, LP, Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht, Peter
Bell, Blake Stansell, Chad Weigman, Johnny Slaughter, Russell White, C&B/Cotton
Holdings, Crochet and Borel Services 14345 Northwest Freeway Houston, TX 77040 _
     
Total
 
$57,763,132
Undetermined

 
   0    continuation sheets attached
 
Page 20 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
SCHEDULE E - CREDITORS HOLDING UNSECURED PRIORITY CLAIMS


A complete list of claims entitled to priority, listed separately by type of
priority, is to be set forth on the sheets provided. Only holders of unsecured
claims entitled to priority should be listed in this schedule. In the boxes
provided on the attached sheets, state the name, mailing address, including zip
code, and last four digits of the account number, if any, of all entities
holding priority claims against the debtor or the property of the debtor, as of
the date of the filing of the petition. Use a separate continuation sheet for
each type of priority and label each with the type of priority.


The complete account number of any account the debtor has with the creditor is
useful to the trustee and the creditor and may be provided if the debtor chooses
to do so. If a minor child is a creditor, indicate that by stating “a minor
child” and do not disclose the child’s name. See 11 U.S.C. §


112. If “a minor child” is stated, also include the name, address, and legal
relationship to the minor child of a person described in Fed. R. Bankr. P.
1007(m).


If any entity other than a spouse in a joint case may be jointly liable on a
claim, place an "X" in the column labeled "Codebtor," include the entity on the
appropriate schedule of creditors, and complete Schedule H-Codebtors. If a joint
petition is filed, state whether the husband, wife, both of them, or the marital
community may be liable on each claim by placing an "H," "W," "J," or "C" in the
column labeled "Husband, Wife, Joint, or Community." If the claim is contingent,
place an "X" in the column labeled "Contingent." If the claim is unliquidated,
place an "X" in the column labeled "Unliquidated." If the claim is disputed,
place an "X" in the column labeled "Disputed." (You may need to place an "X" in
more than one of these three columns.)


Report the total of claims listed on each sheet in the box labeled "Subtotals"
on each sheet. Report the total of all claims listed on this Schedule E in the
box labeled “Total” on the last sheet of the completed schedule. Report this
total also on the Summary of Schedules. Report the total of amounts entitled to
priority listed on each sheet in the box labeled "Subtotals" on each sheet.
Report the total of all amounts entitled to priority listed on this Schedule E
in the box labeled “Totals” on the last sheet of the completed schedule.
Individual debtors with primarily consumer debts who file a case under chapter 7
or 13 report this total also on the Statistical Summary of Certain Liabilities
and Related Data.


Report the total of amounts not entitled to priority listed on each sheet in the
box labeled “Subtotals” on each sheet. Report the total of all amounts not
entitled to priority listed on this Schedule E in the box labeled “Totals” on
the last sheet of the completed schedule. Individual debtors with primarily
consumer debts who file a case under chapter 7 report this total also on the
Statistical Summary of Certain Liabilities and Related Data.


¨
Check this box if debtor has no creditors holding unsecured priority claims to
report on this Schedule E



TYPES OF PRIORITY CLAIMS (check the appropriate box(es) below if claims in that
category are listed on the attached sheets).


¨
Domestic Support Obligations
Claims for domestic support that are owed to or recoverable by a spouse, former
spouse, or child of the debtor, or the parent, legal guardian, or responsible
relative of such a child, or a governmental unit to whom such a domestic support
claim has been assigned to the extent provided in 11 U.S.C. § 507(a)(1).



¨
Extensions of credit in an involuntary case
Claims arising in the ordinary course of the debtor's business or financial
affairs after the commencement of the case but before the earlier of the
appointment of a trustee or the order for relief. 11 U.S.C. Section 507 (a)(2)



¨
Wages, salaries and commissions
Wages, salaries and commissions, including vacation, severance and sick leave
pay owing to employees, up to a maximum of $10,950* per employee, earned within
180 days immediately preceding the filing of the original petition, or the
cessation of business, whichever occurred first, to the extent provided in 11
U.S.C. Section 507 (a)(3)



¨
Contributions to employee benefit plans
Money owed to employee benefit plans for services rendered within 180 days
immediately preceding the filing of the original petition, or the cessation of
business, whichever occurred first, to the extent provided in 11 U.S.C. Section
507 (a)(4)



¨
Certain farmers and fishermen
Claims of certain farmers and fisherman, up to a maximum of $5,400* per farmer
or fisherman, against the debtor, as provided in 11 U.S.C. Section 507 (a)(6)

 
Page 21 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
¨
Deposits by individuals
Claims of individuals up to a maximum of $2,425* for deposits for the purchase,
lease, or rental of property or services for personal family or household use,
that were not delivered or provided. 11 U.S.C. Section 507 (a)(7)



¨
Taxes and Certain Other Debts Owed to Governmental Units



¨
Taxes, customs duties, and penalties owing to federal, state, and local
government units as set forth in 11 U.S.C. Section 507 (a)(8)



¨
Commitments to Maintain the Capital of an Insured Depository Institution
Claims based on commitments to the FDIC, RTC, Director of the Office of Thrift
Supervision, Comptroller of the Currency, or Board of Governors of the Federal
Reserve System, or their predecessors or successors, to maintain the capital of
an insured depository institution. 11 U.S.C. § 507 (a)(9).



¨
Claims for Death or Personal Injury While Debtor Was Intoxicated
Claims for death or personal injury resulting from the operation of a motor
vehicle or vessel while the debtor was intoxicated from using alcohol, a drug,
or another substance. 11 U.S.C. § 507(a)(10).





* Amounts are subject to adjustment on April 1, 2010, and every three years
thereafter with respect to cases commenced on or after the date of adjustment.
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
Page 22 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
CREDITOR’S NAME, MAILING ADDRESS INCLUDING ZIP CODE, AND ACCOUNT NUMBER
DATE CLAIM WAS INCURRED AND CONSIDERATION FOR CLAIM
CONTINGENT, UNLIQUIDATED, DISPUTED
 
AMOUNT OF CLAIM
 
AMOUNT ENTITLED TO PRIORITY
 
AMOUNT NOT ENTITLED TO PRIORITY, IF ANY
1. Payroll Taxes
See Exhibit E1
See Exhibit E1
 
Undetermined
                         
2. Personal Property Taxes
None
 
$
-
                         
3. Franchise/Income Taxes
See Exhibit E3
See Exhibit E3
 
Undetermined
                         
4. Real Estate Taxes
None
 
$
-
                         
5. Business Licenses and Other
None
 
$
-
                         
6 Tenant Deposits
None
 
$
-
                         
7. U.S. Customs
None
 
$
-
                         
8. Accrued Vacation
None
 
$
-
                         
9. Customer Deposits
None
 
$
-
           
Total
$
-
$
-
$
-

 
   2   continuation sheet(s) attached
 
Page 23 of 48

--------------------------------------------------------------------------------




UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit E1
Creditors Holding Unsecured Priority Claims
Payroll Taxes


Creditor's Name
Account Number/EIN
Address City, State, Zip
Country
Date claim was incurred and consideration for claim
Contingent
Unliquidated
Disputed
Total amount of claim
Amount entitled to Priority
Type of Priority
Department of the Treasury - Internal Revenue Service
54-2152284
PO Box 105078
Atlanta, GA 30348-5078
USA
Unknown
X
   
Undetermined
Undetermined
None
Georgia Department of Labor
908292-06
148 Andrew Young International Blvd., N.E.
Atlanta, GA 30303-1751
USA
Unknown
X
   
Undetermined
Undetermined
Taxes
                                         
Undetermined
Undetermined
 

 
Page 24 of 48

--------------------------------------------------------------------------------


 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit E3
Creditors Holding Unsecured Priority Claims
Franchise/Income Taxes


Creditor's Name
Account Number/EIN
Address City, State, Zip
Country
Date claim was incurred and consideration for claim
Contingent 
Unliquidated
Disputed
Total amount of claim
Amount entitled to Priority
Type of Priority
State of Delaware - Division of Corporations
54-2152284
P.O. Box 898
Dover, DE 19903
USA
Unknown
X
   
Undetermined
Undetermined
Taxes
                                         
Undetermined
Undetermined
 

 
Page 25 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS


State the name, mailing address, including zip code, and last four digits of any
account number of all entities holding unsecured claims without priority against
the debtor or the property of the debtor, as of the date of filing of the
petition. The complete account number of any account the debtor has with the
creditor is useful to the trustee and the creditor and may be provided if the
debtor chooses to do so. If a minor child is a creditor, indicate that by
stating “a minor child” and do not disclose the child’s name. See 11 U.S.C. §
112. If “a minor child” is stated, also include the name, address, and legal
relationship to the minor child of a person described in Fed. R. Bankr. P.
1007(m). Do not include claims listed in Schedules D and E. If all creditors
will not fit on this page, use the continuation sheet provided.


If any entity other than a spouse in a joint case may be jointly liable on a
claim, place an “X” in the column labeled “Codebtor,” include the entity on the
appropriate schedule of creditors, and complete Schedule H - Codebtors. If a
joint petition is filed, state whether the husband, wife, both of them,
 or the marital community may be liable on each claim by placing an “H,” “W,”
“J,” or “C” in the column labeled “Husband, Wife, Joint, or Community.”
If the claim is contingent, place an “X” in the column labeled “Contingent.” If
the claim is unliquidated, place an “X” in the column labeled “Unliquidated.”If
the claim is disputed, place an “X” in the column labeled “Disputed.” (You may
need to place an “X” in more than one of these three columns.)


Report the total of all claims listed on this schedule in the box labeled
“Total” on the last sheet of the completed schedule. Report this total also on
the Summary of Schedules and, if the debtor is an individual with primarily
consumer debts filing a case under chapter 7, report this total also on the
Statistical Summary of Certain Liabilities and Related Data..


¨
Check this box if debtor has no creditors holding unsecured claims to report on
this Schedule F.



 
AND ACCOUNT NUMBER. CREDITOR’S NAME, MAILING ADDRESS INCLUDING ZIP CODE,
 
NONE
 
DATE CLAIM WAS INCURRED AND CONSIDERATION FOR CLAIM, IF CLAIM IS SUBJECT TO
SETOFF, SO STATE
CONTINGENT, UNLIQUIDATED, DISPUTED
 
AMOUNT OF CLAIM
 
1. Trade Payables
     
See Exhibit F1
See Exhibit F1
  $ 2,959,134                      
2. Customer Balances
 
X
        $ -                        
3. Intercompany Payables
       
See Exhibit F3
See Exhibit F3
 
Undetermined
                       
4. Litigation
       
See Exhibit F4
See Exhibit F4
 
Undetermined
                       
5. Deferred Compensation
       
See Exhibit F5
See Exhibit F5
  $ 879,500                        

 
Page 26 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
AND ACCOUNT NUMBER. CREDITOR’S NAME, MAILING ADDRESS INCLUDING ZIP CODE,
 
NONE
 
DATE CLAIM WAS INCURRED AND CONSIDERATION FOR CLAIM, IF CLAIM IS SUBJECT TO
SETOFF, SO STATE
CONTINGENT, UNLIQUIDATED, DISPUTED
 
AMOUNT OF CLAIM
 
6. Retention
 
X
        $ -                        
7. Contingent, Unliquidated and Disputed Claims
 
X
        $ -                        
8. Unsecured Debt
       
See Exhibit F8
See Exhibit F8
  $ 224,814,797            
Total
    $ 228,653,431  

 
   7   continuation sheet(s) attached
 
Page 27 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit F1
Creditors Holding Unsecured Claims
Trade Payables


Creditor's Name
Address
City
State
Zip
Country
Date claim was incurred and consideration for claim
Subject to setoffs Y/N
 Contingent
 Unliquidated
Disputed
 
Total amount of Claim
Accordia (Wells Fargo)
501 South Flagler Drive, Suite 600
West Palm Beach
FL
33401
USA
Various
       
$
40,000
ACT Conferencing
1526 Cole Boulevard, Suite 250
Golden
CO
80401
USA
Various
       
$
417
ADP, Inc.
5680 New Northside Dr.
Atlanta
GA
30328
USA
Various
       
$
4,443
American Appraisals Associates
411 East Wisconsin Ave., Suite 1900
Milwaukee
WI
53201-0064
USA
Various
       
$
29,739
American Arbitration Association
13455 Noel Road - Suite 1750
Dallas
TX
75240
USA
Various
       
$
1,600
American Capital Ventures
2875 NE 191 Street, Suite 904
Aventura
FL
33180
USA
Various
     
X
$
85,000
Aon Risk Services Inc. of Florida
1001 Brickell Bay Dr., Suite 1100
Miami
FL
33131
USA
Various
       
$
683
Arkansas Insurance Department
1200 W. Third St.
Little Rock
AR
72201
USA
Various
       
$
500
AT&T
P.O. Box 6463
Carol Stream
IL
60197-6463
USA
Various
       
$
1,667
Baker Hostetler
45 Rockefeller Plaza, 11th Floor
New York
NY
10111
USA
Various
       
$
14,831
Bank of New York
Financial Control Billing Dept., P.O. Box 19445
Newark
NJ
07195-0445
USA
Various
       
$
14,357
Broadridge
P.O. Box 23487
Newark
NJ
07189
USA
Various
       
$
766
Catalyst Financial Resources LLC
3220 SW First Avenue, Suite 201
Portland
OR
97239
USA
Various
       
$
3,000
Cathy McKee
5850 North Echo Canyon Lane
Phoenix
AZ
85018
USA
Various
       
$
1,000
Cbeyond Communications
P.O. Box 406815
Atlanta
GA
30384-6815
USA
Various
       
$
1,860
Choicepoint
P.O. Box 105186
Atlanta
GA
30348
USA
Various
       
$
2,898
Condon & Forsyth LLP
7 Times Square
New York
NY
10036
USA
Various
       
$
9,009
Coral Capital Partners
P.O. Box 191767
Atlanta
GA
31119-1767
USA
Various
     
X
$
6,171
Corporation Service Company
2711 Centerville Rd.
Wilmington
DE
19808
USA
Various
       
$
972
Correro Fishman Haygood
201 St. Charles Ave., 46th Floor
New Orleans
LA
70170-4600
USA
Various
     
X
$
8,219
Creative Financial Staffing
P.O. Box 5-0191
Woburn
MA
01815-0191
USA
Various
       
$
14,106
Crystal Springs
P.O. Box 660579
Dallas
TX
75266-0579
USA
Various
       
$
109
CT Corporation
P.O. Box 4349
Carol Stream
IL
60197-4349
USA
Various
       
$
335
Cypress Communications
15 Piedmont Center, Suite 610
Atlanta
GA
30305
USA
Various
       
$
11,756
David Gergacz
356 Gold Bullion Dr. E
Dawsonville
GA
30534
USA
Various
       
$
1,000
De Joya Griffith & Company
2580 Anthem Village Dr.
Henderson
NV
89052
USA
Various
       
$
5,000
Del Presto Family LLC
9 Ryan Lane
Lincroft
NJ
07738
USA
Various
     
X
$
5,000
Dennis Hayes
141 E 55th St, Apt. 11D
New York
NY
10022
USA
Various
       
$
1,000
DHL express
515 W. Greens Rd.
Houston
TX
77067-4524
USA
Various
       
$
1,380
Dow Jones and Co. Inc.
Wall Street Journal or Barron's Box 4137
New York
NY
10261-4137
USA
Various
       
$
3,645
EDGAR Filings
220 West Loop South, Suite 900
Houston
TX
77027
USA
Various
       
$
703
Empire Financial Group
150 California St., Suite 2100
San Francisco
CA
94111
USA
Various
     
X
$
200,000
Ernst & Young
Frost Bank Tower, Suite 1900
San Antonio
TX
78205-1457
USA
Various
       
$
4,000
EyeMed Vision Care
P.O. Box 632530
Cincinnati
OH
45263-2530
USA
Various
       
$
52
Fair Value Advisors
3455 Peachtree Rd. NE
Atlanta
GA
30326
USA
Various
       
$
7,265
Fellows LaBriola LLP
225 Peachtree St., Suite 2300
Atlanta
GA
30303
USA
Various
       
$
5,668

 
Page 28 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit F1
Creditors Holding Unsecured Claims
Trade Payables


Creditor's Name
Address
City
State
Zip
Country
Date claim was incurred and consideration for claim
Subject to setoffs Y/N
Contingent
Unliquidated
Disputed
 
Total amount of Claim
Fidelity Transfer Co.
1800 S. West Temple, Suite 301
Salt Lake City
UT
84115
USA
Various
       
$
3,630
Gisle Larsen
1117 Perimeter Center West, Suite N415
Atlanta
GA
30338
USA
Various
       
$
90
Glast, Phillips, & Murray, P.C.
13355 Noel Rd L.B. 48
Dallas
TX
75240-1518
USA
Various
       
$
15,701
Habif, Arogeti & Wynne, LLP
5565 Glenridge Connector
Atlanta
GA
30342
USA
Various
       
$
4,760
Henry T. Martin (V)
125 Waterhole Lane
New Braunfels
TX
78130
USA
Various
       
$
25
Hill, Ward & Henderson, P.A.
P.O. Box 2532
Tampa
FL
33601
USA
Various
       
$
6,395
HLB Gross Collins, P.C.
2625 Cumberland Pkwy, Suite 400
Atlanta
GA
30339
USA
Various
       
$
74,934
Houlihan Lokey Howard & Zukin
1930 Century Park West
Los Angeles
CA
90067-6802
USA
Various
       
$
5,783
Imperium Partners, LLC
153 East 53rd St., 29th Floor
New York
NY
10022
USA
Various
     
X
$
25,000
Inter-Tel Inc.
1615 S. 52nd St.
Tempe
AZ
85281-6233
USA
Various
       
$
1,421
Invesmart
Penn Center West - Six
Pittsburgh
PA
15276
USA
Various
     
X
$
12,102
Jeffrey H. Pfeffer, P.A.
515 North Flagler Dr., Suite 802
West Palm Beach
FL
33401
USA
Various
     
X
$
12,600
John E. Jordan
P.O. Box 309
San Clemente
CA
92674-0309
USA
Various
       
$
1,000
Kathy Catalono
5838 Meadow Way
Beaumont
TX
77707
USA
Various
       
$
504
Larry Hogue
2035 Edenton Trail
Evans
GA
30809
USA
Various
       
$
21,000
Lewis Brisois Bisgaard & Smith LLP
221 N. Figueroa St.
Los Angeles
CA
90012
USA
Various
       
$
12,296
Lex Inc.
P.O. box 631521
Baltimore
MD
21263-1521
USA
Various
     
X
$
23,770
Lockton Companies of St. Louis Inc.
P.O Box 798183
St. Louis
MO
63179-8000
USA
Various
       
$
7,227
Market Street Partners, LLC
477 Pacific Ave.
San Francisco
CA
94133
USA
Various
       
$
68,951
McDermott Will & Emery
P.O. Box 7247-6755
Philadelphia
PA
19170-6755
USA
Various
       
$
11,735
Merrill Communications LLC
CM-9638
St. Paul
MN
55170-9638
USA
Various
       
$
36,658
Michael D. Brown
P.O. Box 4544
Boulder
CO
80306
USA
Various
       
$
2,468
Mintz,Levin,Cohn,Ferris,Glovsky&Popeo
666 Third Avenue
New York
NY
10017
USA
Various
       
$
4,769
Mirador Consulting, Inc.
5499 N. Federal Hwy., Suite D
Boca Raton
FL
33487
USA
Various
     
X
$
42,500
Morris, Manning & Martin LLP
3343 Peachtree Rd., NE
Atlanta
GA
30326-1044
USA
Various
       
$
546,655
National Financial Communications
300 Chestnut Street, Suite 200
Needham
MA
02492
USA
Various
     
X
$
15,000
Newpoint Advisors
666 Fifth Ave., 10th Floor
New York
NY
10103
USA
Various
     
X
$
125,830
Padgett, Stratemann & Co.
100 NE Loop 410, Suite 1100
San Antonio
TX
78216
USA
Various
       
$
18,000
Paul, Hastings, Janofsky & Walker LLP
600 Peachtree St. NE, Suite 2400
Atlanta
GA
30308-2222
USA
Various
       
$
1,274,978
Peckar & Abramson
70 Grand Ave.
River Edge
NJ
07661
USA
Various
       
$
11,012
Powell Goldstein LLP
1201 West Peachtree St. NW, 14th Floor
Atlanta
GA
30309-3488
USA
Various
       
$
1,818
PR Newswire
G.P.O Box 5897
New York
NY
10087-5897
USA
Various
       
$
150
Pro Staff
P.O. Box 1450
Minneapolis
MN
55485-5006
USA
Various
       
$
6,222
Propel HR
880 S. Pleasantburg Dr., Suite 3-C
Greenville
SC
29607
USA
Various
       
$
91
Propel PEO Inc.
669 N. Academy St.
Greenville
SC
29601
USA
Various
       
$
942
Red Nine PR
1580 NW 128th Dr., #210
Sunrise
FL
33323
USA
Various
       
$
3,198

 
Page 29 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit F1
Creditors Holding Unsecured Claims
Trade Payables
 
Creditor's Name
Address
City
State
Zip
Country
Date claim was incurred and consideration for claim
Subject to setoffs Y/N
 Contingent
Unliquidated
  Disputed
 
Total amount of Claim
RemX Financial Staffing
P.O. Box 60515
Los Angeles
LA
90060-0515
USA
Various
       
$
1,677
Robert R. Newell
976 E. Governor Rd.
Hershey
PA
17033
USA
Various
     
X
$
20,000
S.O.S. Resource Services, Inc.
999 Brickell Ave., Suite 600
Miami
FL
33131
USA
Various
     
X
$
  650
SaveOnConferences.com
P.O. Box 404351
Atlanta
GA
30384-4531
USA
Various
       
$
  763
Secretary of State of Georgia
Suite 315 West Tower
Atlanta
GA
30334-1530
USA
Various
       
$
  300
Service Printing Co.
542 Courtland St. NE
Atlanta
GA
30308
USA
Various
       
$
  758
Singleton, Cooksey & Hanson
6363 Woodway, Suite 610
Houston
TX
77057
USA
Various
       
$
  2,736
SM Berger & Company
3201 Enterprise Pkwy, Suite 460
Beachwood
OH
44122
USA
Various
       
$
  6,031
Snow Becker Krauss
605 Third Ave.
New York
NY
10158-0125
USA
Various
       
$
  6,811
Source Financial Staffing
400 Galleria Parkway, Suite 1400
Atlanta
GA
30339
USA
Various
       
$
  12,788
State of California
1500 11th Street
Sacramento
CA
95814
USA
Various
       
$
  558
Strong Pipkin Bissell & Ledyard LLP
595 Orleans St.
Beaumont
TX
77701-3255
USA
Various
       
$
  3,408
The Penro Group
211 N. Union St., Suite 100
Alexandria
VA
22314
USA
Various
     
X
$
  12,905
Thompson Hine
1201 West Peachtree St.
Atlanta
GA
30309-3449
USA
Various
       
$
  1,037
Thomson Financial LLC
195 Broadway, 7th Floor
New York
NY
01007
USA
Various
       
$
  1347
                                                $
2,959,134

 
Page 30 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit F3
Creditors Holding Unsecured Claims
Intercompany Payables
 
Creditor's Name
Address
City
State
Zip
Country
Date claim was incurred and consideration for claim
Subject to setoffs Y/N
Contingent
Unliquidated
  Disputed
Total amount of Claim
Aeon Technologies Group, Inc.
1117 Perimeter Center West, Suite N415
Atlanta
GA
30338
USA
       
X
Undetermined
Ayin Tower Management, Inc.
17314 SH 249, Suite 230
Houston
TX
77067
USA
       
X
Undetermined
Berkshire Wireless, Inc.
480 Pleasant St, Suite A102
Lee
MA
01238
USA
       
X
Undetermined
CCI Telecom, Inc.
1117 Perimeter Center West, Suite N415
Atlanta
GA
30338
USA
       
X
Undetermined
Crochet & Borel Services, Inc.
346 Twin City Highway
Port Neches
TX
77651
USA
       
X
Undetermined
Cotton Companies USA, Inc.
14345 Northwest Freeway
Houston
TX
77040
USA
       
X
Undetermined
Complete Tower Sources, Inc.
715 Vatican Road
Carencro
LA
70507
USA
       
X
Undetermined
C&B/Cotton Holdings, Inc.
346 Twin City Highway
Port Neches
TX
77651
USA
       
X
Undetermined
Digital Communication Services, Inc.
96 NE 5th Street
Delray Beach
FL
33483
USA
       
X
Undetermined
LFC, Inc.
17314 SH 249, Suite 230
Houston
TX
77067
USA
       
X
Undetermined
Method IQ, Inc.
1750 Founders Pkwy, Suite 180
Alpharetta
GA
30004
USA
       
X
Undetermined
Mitchell Site Acquisition, Inc.
119 Veterinarian Rd
Lafayette
LA
70507
USA
       
X
Undetermined
Personnel Resources of Georgia, Inc.
880 South Pleasantburg Dr, Suite 3-C
Greenville
SC
29607
USA
       
X
Undetermined
Viasys Network Services, Inc.
2944 Drane Field Road
Lakeland
FL
33811
USA
       
X
Undetermined
Viasys Services, Inc.
2944 Drane Field Road
Lakeland
FL
33811
USA
       
X
Undetermined
                                           
X
Undetermined

 
Page 31 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit F4
Creditors Holding Unsecured Claim
Litigation


Caption of Suit/Creditor
Case Number/Description
Nature of Proceeding Court and Location
Contingent
Unliquidated
Disputed
Total amount of claim
Acosta Derivative Litigation
Civil Action 2005 CV108667
Stockholder demands
United States District Court of the Northern
             
District of GA, Atlanta, Division
X
X
X
 Undetermined
Benjamin F. Holcomb v. Charys Holding Company, Inc
2005CV105803
Damages from employment contract
Superior Court of Fulton County, State of GA
X
X
X
 Undetermined
Castlerigg Master Investments Ltd vs Charys Holding Company Inc
Civil Action No. 07-9742
Breach of Contract
United States District Court Southern District of New York
X
X
X
 Undetermined
Correro Fishman Haygood Phelps, Walmsley and Casteix LLP vs
2008-00495
Unpaid fees
Civil District Court for the Parish of
       
Crochet and Borel Services, Inc. d/b/a C&B Services Inc and Charys
   
Orleans, State of LA
X
X
X
 Undetermined
Holding Company Inc
             
Counsel on Call of Georgia Inc vs Charys Holding Company
2007 CV 138686
Unpaid fees
Superior Court of Fulton County, State of GA
X
X
X
 Undetermined
Edward Acosta v Charys Holding Company Inc
2005CV108667
Damages from employment contract
Superior Court of Fulton County, State of GA
X
X
X
 Undetermined
Gottbetter Capital Master Ltd vs Charys Holding Company Inc
Civil Action No. 07-11374
Default of Note
U.S. District Court for the Southern District of New York
X
X
X
 Undetermined
Gur Parsaad Properties LTD vs CCI Telecom and Charys Holding Company
Attorney file number DCM 17449.003 - Breach of Contract
Seeking back rent and related amounts
American Arbitration Association
X
X
X
 Undetermined
Holcomb Receivership Litigation
 
Seeking appointment of
Superior Court of Fulton County, State of
           
receiver of 1,000,000 shares
GA
X
X
X
 Undetermined
   
of Preferred Stock
         
Jade Specialty Strategy v. Charys Holding Company
Civil Action No. 08 CV 588
Default of Note
U.S. District Court for the Eastern District of New York
X
X
X
 Undetermined
LEX Inc d/b/a LEX Business Solutions vs Charys Holding Company
07C-12330-1
Collect amounts due
State Court of Gwinnett County, State of GA
X
X
X
 Undetermined
LVI Facility Services Inc, LVI Environmental Services of New Orleans
07CV7841-7
Plaintiff alleges amount due
Superior Court of Dekalb County, State of
       
Inc, LVI Environmental Services Inc (OK) vs Charys Holding Company,
 
for restoration services
GA
X
X
X
 Undetermined
Billy V Ray, Raymond J Smith and Troy Crochet
             
Mel Harris vs Charys Holding Company
07-22939-CIVLENARD/TORRES
Suit on the "Mel Harris Note"
United States District Court Southern District of Florida Miami Division
X
X
X
 Undetermined
National Financial Communications Corp d/b/a National Financial Network vs
Charys Holding Company
07A-0740B-1
Collect amounts due
Superior Court of Gwinnett County, GA
X
X
X
 Undetermined
Superintendent of Insurance of the State of NY as Liquidator of Realm National
Insurance Company vs Charys
401876/05
Demanding unpaid rent
Supreme Court of the State of New York
X
X
X
 Undetermined
Wells Fargo Insurance Services Southeast Inc f/k/a Acordia v Charys Holding
Company
07DS126111E
Unpaid fees
State Court of Fulton County, GA
X
X
X
 Undetermined

 
Page 32 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit F5
Creditors Holding Unsecured Claims
 
Creditor's Name
Address
City, State, Zip
Country
Date claim was incurred and consideration for claim
Subject to setoffs Y/N
Contingent
 Unliquidated
Disputed
 
Total amount of Claim
Alec McLarty
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
USA
Remainder of unpaid bonuses awarded 4/26/2007
       
$
25,000
Mike Oyster
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
USA
Remainder of unpaid bonuses awarded 12/11/2007
       
$
316,000
Mike Oyster
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
USA
Deferred Compensation Awarded 2/1/2006
       
$
132,000
Mike Oyster
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
USA
Remainder of unpaid bonuses awarded 7/12/2006
       
$
45,000
Ray Smith
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
USA
Remainder of unpaid bonuses awarded 4/26/2007
       
$
316,000
Ray Smith
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
USA
Remainder of unpaid bonuses awarded 7/12/2006
       
$
45,500
                 
$
879,500

 
Page 33 of 48

--------------------------------------------------------------------------------


 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit F8
Creditors Holding Unsecured Claims
Unsecured Debt
 
Creditor's Name
Description of Debt
Address
City
Stat
Zip
Country
Date Claim Was Incurred
Contingent
Unliquidated
Disputed
 
Total Amount of Claim as of 2/14/ 2008
Carrol Castille
8.75% Senior Convertible Promissory Note
715 Vatican Rd
Lafayette
LA
70506
USA
Feb-07
     
$
2,840,000
Castlerigg Master Investments, Ltd.
8.75% Subordinated Unsecured Convertible Note
488 Madison Avenue
Ney York
NY
10022
USA
Aug-06
     
$
4,037,561
Gottbetter Capital Master, Ltd.
8.75% Subordinated Unsecured Convertible Note
488 Madison Avenue
Ney York
NY
10022
USA
Aug-06
     
$
7,406,382
Harpos Funding LLC
15% Unsecured Promissory Note
10800 Biscayne Blvd, 10th Floor
Miami
FL
33161
USA
Jan-07
   
X
$
886,000
Jade Special Strategy, LLC
4% Subordinated Convertible Note
1175 Walt Whitman Rd, Suite 100
Melville
NY
11747
USA
Dec-06
     
$
380,000
Lori Mitchell
8.75% Senior Convertible Promissory Note
537 West Broussard Road
Lafayette
LA
70506
USA
Feb-07
     
$
2,569,524
Matthew B. Mitchell
8.75% Senior Convertible Promissory Note
537 West Broussard Road
Lafayette
LA
70506
USA
Feb-07
     
$
2,590,476
Mel Harris
15% Unsecured Promissory Note
10800 Biscayne Blvd, Penthouse
Miami
FL
33161
USA
May-07
   
X
$
336,000
Sean Poster
15% Unsecured Promissory Note
10800 Biscayne Blvd, Suite 350
Miami
FL
33161
USA
May-07
   
X
$
336,000
Steven Poster
15% Unsecured Promissory Note
10800 Biscayne Blvd, Suite 350
Miami
FL
33161
USA
May-07
   
X
$
336,000
The of Ney York Trust Company N.A as Trustee (1)
8.75% Senior Convertible Notes
100 Ashford Center North, Suite 520
Atlanta
GA
30338
USA
Feb-07
     
$
201,250,000
USB O'Connor LLC
8.75% Subordinated Unsecured Convertible Note
488 Madison Avenue
New York
NY
10022
USA
Aug-06
     
$
1,346,854
Vision Opportunity Master Fund, Ltd
8% Subordinated Convertible Promissory Note
20 W 55th Street, 5th Floor
New York
NY
10019
USA
Dec-06
     
$
500,00
Matthew B. Mitchell
9% MSAI Goodwill Purchase Agreement Promissory Note
537 West Broussard Road
Lafayette
LA
70506
USA
Oct-06
X
X
X
 
Undetermined
Matthew B. Mitchell
9% MSAI Stock Purchase Agreement Promissory Note
537 West Broussard Road
Lafayette
LA
70506
USA
Oct-06
X
X
X
 
Undetermined
Lori Mitchell
9% CTSI Stock Purchase Agreement Promissory Note
537 West Broussard Road
Lafayette
LA
70506
USA
Dec-06
X
X
X
 
Undetermined
                                                 
224,814,797

 
Note: The Note amounts list the unpaid principal balance excluding any accrued
interest
(1) This note, known as McMahan Securities Co. L.P., is guaranteed by the
following Charys Holding Company, Inc. subsidiaries: C&B Services, Inc., Cotton
Holdings 1, Inc., C&B Holdings, Inc., Ayin Holding Company, Inc., Complete Tower
Sources, Inc., Mitchell Site Acquisition, Inc., LFC, Inc., Viasys Network
Services, Inc. Viasys Services, Inc., Ayin Tower Management Services, Inc.,
Cotton Commercial USA L.P., Cotton Restoration of Central Texas LP
 


 
Page 34 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
SCHEDULE G - EXECUTORY CONTRACTS AND UNEXPIRED LEASES


Describe all executory contracts of any nature and all unexpired leases of real
or personal property. Include any timeshare interests. State nature of debtor’s
interest in contract, i.e., “Purchaser,” “Agent,” etc. State whether debtor is
the lessor or lessee of a lease. Provide the names and complete mailing
addresses of all other parties to each lease or contract described. If a minor
child is a party to one of the leases or contracts, indicate that by stating “a
minor child” and do not disclose the child’s name. See 11 U.S.C. § 112; Fed.R.
Bankr. P. 1007(m).
 
¨
Check this box if debtor has no executory contracts or unexpired leases.



NAME AND MAILING ADDRESS INCLUDING ZIP CODE, OF OTHER PARTIES TO LEASE OR
CONTRACT
DESCRIPTION OF CONTRACT OR LEASE AND NATURE OF DEBTOR’S INTEREST. STATE WHETHER
LEASE IS OF NONRESIDENTIAL REAL PROPERTY. STATE CONTRACT NUMBER OF ANY
GOVERNMENT CONTRACT.
1. Real Property Leases/Non-Residential
See Exhibit G1
   
2. Equipment Leases
None
   
3. Employment/Consulting Agreements
See Exhibit G3
   
4. IT/Software Licenses/Agreements
None
   
5. Customer Agreements
None
   
6. Licensing Agreements
None
   
7. Joint Venture Agreements
None
   



 
Page 35 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
 
SCHEDULE G - EXECUTORY CONTRACTS AND UNEXPIRED LEASES


Describe all executory contracts of any nature and all unexpired leases of real
or personal property. Include any timeshare interests. State nature of debtor’s
interest in contract, i.e., “Purchaser,” “Agent,” etc. State whether debtor is
the lessor or lessee of a lease. Provide the names and complete mailing
addresses of all other parties to each lease or contract described. If a minor
child is a party to one of the leases or contracts, indicate that by stating “a
minor child” and do not disclose the child’s name. See 11 U.S.C. § 112; Fed.R.
Bankr. P. 1007(m).


¨
Check this box if debtor has no executory contracts or unexpired leases.

 
NAME AND MAILING ADDRESS INCLUDING ZIP CODE, OF OTHER PARTIES TO LEASE OR
CONTRACT
DESCRIPTION OF CONTRACT OR LEASE AND NATURE OF DEBTOR’S INTEREST. STATE WHETHER
LEASE IS OF NONRESIDENTIAL REAL PROPERTY. STATE CONTRACT NUMBER OF ANY
GOVERNMENT CONTRACT.
8. Guarantees/Indemnification Agreements
See Exhibit G10
   
9. Non-Disclosure
None
   
10. Other Agreements
See Exhibit G10
   



 6 continuation sheet(s) attached


 
Page 36 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit G1
Executory Contracts and Unexpired Leases
Real Property Leases/Non-Residential
 
Name of Other Party
Address
City
State
Zip
Country
Description of Contract
CRP Holdings, LP
300 S. Orange Ave., Suite 1575
Orlando
FL
32801
USA
Office Lease
CRP Holdings, LP
300 S. Orange Ave., Suite 1575
Orlando
Fl
32801
USA
Storage Lease
Flagship Holdings Inc
1117 Perimeter Center West, Suite N415
Atlanta
GA
30338
USA
Agreement for Assignment of Commercial Real Estate Contracts





Note: Listing any agreement on Schedule G does not mean the agreements are
executory contracts that may be assumed and assigned. The company reserves its
rights to contend that any agreement listed on Schedule G is not executory.


 
Page 37 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit G3
Executory Contracts and Unexpired Leases
Employment/Consulting Agreements


Name
Address
City
State
Zip
Country
Description of the Contract
5W Public Relations
1120 Avenue of Americas , 7th Floor
New York
NY
10036
USA
Public Relations Services
AlixPartners, LLP
9 West 57th Street, Suite 3420
New York
NY
10019
USA
Financial Advisory and Consulting Services
American Capital Ventures, Inc.
2875 NE 191St Street, Suite 904
Aventura
FL
33180
USA
Investor Relations
Andrews Kurth LLP
450 Lexington Avenue
New York
NY
10017
USA
Legal Services
Billy V. Ray Jr.
1117 Perimeter Center W, Suite N415
Atlanta
GA
30338
USA
Separation Agreement
Braxton M. Cutchin, III
669 N. Academy Street
Greenville
SC
29605
USA
Separation Agreement and Mutual General Release - PRG, Inc
Bryan Michalsky
22102 Rustic Shores
Katy
TX
77450
USA
Employment Agreement
Chad Weigman
13807 Madina Lake Ct
Cypress
TX
77429
USA
Employment Agreement
Charles Arnold
520 Brickell Key Drive, Unit 1607
Miami
FL
33131
USA
Consultant - Business Plan
Coral Capital Partners, Inc.
P.O. Box 191767
Atlanta
GA
31119
USA
Consultant - Financial Services
Corporate Evolutions, Inc
111 Great Neck Rd., Suite 217
Great Neck
NY
11021
USA
Consultant - Investor Relations
Couture Enterprises, Inc
4199 Pamal Place
Kennessaw
GA
30144
USA
Consultant - Investor Relations
Cypress Advisors LLC
445 Park Ave., 10th FL
New York
NY
10022
USA
Consultant - Operations
Dale Ponder
12005 Summer Meadows
Spring Brach
TX
78070
USA
Consultant - Operations
Daryn Ebrecht
6235 Catron Crossing
Katy
TX
77493
USA
Employment Agreement
Dave McClure
669 N. Academy Street
Greenville
SC
29605
USA
Separation Agreement and Mutual General Release - PRG, Inc
De Joya Griffith & Company, LLC
2580 Anthem Village Drive
Henderson
NV
89052
USA
Consultant - Accounting Services
Dr. Stephen Schaeffer
1111 Great Neck Road, Suite 217
Great Neck
NY
11021
USA
Consultant - Acquisitions
Frank Blakely Stansell
8718 Tranquil Park
Spring
TX
77379
USA
Employment Agreement
Greg A. Buchholz
600 Gantt Rd.
Canton
GA
30115
USA
Consultant - Operations
GunnAllen Financial, Inc.
5002 W. Waters Ave.
Tampa
FL
33634
USA
Investment Banking Agreement
Hades Advisors LLC
113 Jackson Drive
Cresskill
NJ
07626
USA
Consultant - Financial Services
James Clark
17314 SH 249, Suite 230
Houston
TX
77064
USA
Employment Agreement
James Scaife
16402 Gaslamp Dr
Houston
TX
77095
USA
Employment Agreement
Jerry Harrison Jr.
4687 Jefferson Township lN
Marietta
GA
03006
USA
Consultant - Operations
Johnny Slaughter
8246 Urban Ct
Arvada
CO
80005
USA
Employment Agreement
Kurtzman Carson Consultants, LLC
2325 Alaska Ave.
El Segundo
CA
90245
USA
Claims Agent
L Ford Clark
17314 SH 249, Suite 230
Houston
TX
77064
USA
Employment Agreement
Lee Yarborough
669 N. Academy Street
Greenville
SC
29605
USA
Consultant - Management
Lee Yarborough
669 N. Academy Street
Greenville
SC
29605
USA
Separation Agreement and Mutual General Release - PRG, Inc
Linda Rine
3412 Mattox Cemetery Rd
Sevierville
TN
37862
USA
Employment Agreement
Market Street Partners
477 Pacific Avenue
San Francisco
CA
94133
USA
Consultant - Investor Relations
Melysa Austin
17314 SH 249, Suite 230
Houston
TX
77064
USA
Employment Agreement
Michael Brenner
1643 N. Harrison Parkway
Sunrise
FL
33323
USA
Retention Agreement
Michael Brown
2671 Crestridge Court
Boulder
CO
80302
USA
Employment Agreement
Michael G. Bailey
2738 High Falls Rd.
Griffin
GA
30223
USA
Consultant - Business Plan
Michael Oyster
853 Norton Church
Hampton
NJ
08827
USA
Employment Agreement
Michael Thomas & Growth Management, LLC.
3611 Jackson Pointe Drive
Louisville
TN
37777
USA
Consultant - Financial Services
Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York
NY
10005
USA
Legal Services



 
Page 38 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
In Re: Charys Holding Company, Inc.
Case No: 08-10289
Exhibit G3
Executory Contracts and Unexpired Leases
Employment/Consulting Agreements


Name
Address
City
State
Zip
Country
Description of the Contract
Mirador Consulting, Inc.
5499 N. Federal Hwy, Suite D
Boca Raton
FL
33487
USA
Consultant - Investor Relations
Morgan Delucia
6452 Madison Drive
Atlanta
GA
30346
USA
Consultant - Investor Relations
New Century Capital Consultants, Inc.
111 Great Neck Rd., Suite 217
Great Neck
NY
11021
USA
Consultant - Investor Relations
Peter Bell
4206 Canary Isle
Katy
TX
77450
USA
Employment Agreement
Randall Thompson
16230 Morning Pine Trail
Cypress
TX
77433
USA
Employment Agreement
Raymond Smith
1117 Perimeter Center W, Suite N415
Atlanta
GA
30338
USA
Employment Agreement
RHM Group, Inc.
8550 W. Dessert Inn, Suite 102-151
Las Vegas
NV
89117
USA
Consultant - Financial Services
Richard Chancis
2600 Island Blvd., Suite 1806
Aventura
FL
33160
USA
Consultant - Investor Relations
Richard, Layton, Finger
920 North King Street
Wilmington
FE
19801
USA
Legal Services
Robert Newell/Barry Simmons
976 E. Governor Road.
Hershey
PA
17033
USA
Consultant - Mergers & Acquisitions
Robert Thomson
1117 Perimeter Center W, Suite N415
Atlanta
GA
30338
USA
Employment Agreement
Russell White
3314 Sable Creek
San Antonio
TX
78259
USA
Employment Agreement
S.O.S. Resource Services, Inc.
999 Brickell Avenue, Suite 600
Miami
FL
33131
USA
Consultant - Investor Relations
Sam Del Presto
621 Shrewsbury Ave.
Shrewsburry
NJ
07702
USA
Consultant - Financial Services
Source Capital Group, Inc.
276 Pst Road West
Westport
CT
06880
USA
Consultant - Financial Services
Tamara Ridings
71 Edgar Court
Hiram
GA
30141
USA
Consultant
Thomas Bosley
143 Heron Dunes Drive
Ormond Beach
FL
32176
USA
Consultant - Management
Warren L. Traver
4545 Wieuca Rd., Bldg. 2
Atlanta
GA
30342
USA
Legal Services
Weil, Gotshal & Manges LLP
767 Fifth Ave.
New York
NY
10153
USA
Legal Services

 
 
Note: Listing any agreement on Schedule G does not mean the agreements are
executory contracts that may be assumed and assigned. The company reserves its
rights to contend that any agreement listed on Schedule G is not executory.


 
Page 39 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit G10
Executory Contracts and Unexpired Leases
Other Agreements


Name of Other Party
Address
City
State
Zip
Country
Description of Contract
Aeon Technologies LP
16901 N Dallas Pkwy, Suite 105
Addison
TX
75001
USA
Amended Promissory Note
Aeon Technologies LP
16901 N Dallas Pkwy, Suite 105
Addison
TX
75001
USA
Promissory Note
Aeon Technologies LP
16901 N Dallas Pkwy, Suite 105
Addison
TX
75001
USA
Registration Rights Agreement
Aeon Technologies LP and Contemporary Constructors Nevada
16901 N Dallas Pkwy, Suite 105
Addison
TX
75001
USA
Assignment, Assumption and Consent Agreement
Aeon Technologies LP and Contemporary Constructors Nevada
16901 N Dallas Pkwy, Suite 105
Addison
TX
75001
USA
Security Agreement
Aeon Technologies Ltd and Contemporary Constructors Nevada
16901 N Dallas Pkwy, Suite 105
Addison
TX
75001
USA
Asset Purchase Agreement
Aeon Technologies Ltd and Contemporary Constructors Nevada
16901 N Dallas Pkwy, Suite 105
Addison
TX
75001
USA
First Amendment to Purchase Agreement
AFCO Credit Corporation
9155 S. Dadeland Boulevard
Miami
FL
33156
USA
Commercial Premium Finance Agreement - Promissory Note
AON Risk Services, Inc. of Florida
7650 Courtney Campbell Causeway, Suite 800
Tampa
FL
33607
USA
Certificate of Liability Insurance
AON Risk Services, Inc. of Florida
7650 Courtney Campbell Causeway, Suite 800
Tampa
FL
33607
USA
Granite States Insurance Company
AON Risk Services, Inc. of Florida
7650 Courtney Campbell Causeway, Suite 800
Tampa
FL
33607
USA
National Union Fire Insurance Company
AON Risk Services, Inc. of Florida
7650 Courtney Campbell Causeway, Suite 800
Tampa
FL
33607
USA
Fireman’s Fund
AON Risk Services, Inc. of Florida
7650 Courtney Campbell Causeway, Suite 800
Tampa
FL
33607
USA
American International Ins.
AON Risk Services, Inc. of Florida
7650 Courtney Campbell Causeway, Suite 800
Tampa
FL
33607
USA
Navigators Insurance Company
AON Risk Services, Inc. of Florida
7650 Courtney Campbell Causeway, Suite 800
Tampa
FL
33607
USA
XL Specialty Insurance
AON Risk Services, Inc. of Florida
7650 Courtney Campbell Causeway, Suite 800
Tampa
FL
33607
USA
American International Ins.
Aristeia Capital (1)
136 Madison Avenue, 3rd Floor
New York
NY
10016
USA
Restructuring Agreement
Barrow Group LLC
110 E Crogan St
Lawrenceville
GA
30045
USA
Promissory Note - Guaranty
Barrow Group LLC
110 E Crogan St
Lawrenceville
GA
30045
USA
Promissory Note - Guaranty
Billy V. Ray, Jr.
1117 Perimeter Center W, Suite N415
Atlanta
GA
30338
USA
Separation Agreement
Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht, Peter Bell,
Blake Stansell, Chad Weigman, Johnny Slaughter, Russell White
14345 Northwest Freeway
Houston
TX
77040
USA
Renewal, Extension and Modification Agreement
Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht, Peter Bell,
Blake Stansell, Chad Weigman, Johnny Slaughter, Russell White
14345 Northwest Freeway
Houston
TX
77040
USA
Second Renewal, Extension and Modification Agreement
Cannanwill, Inc.
1000 Milwaukee Avenue
Glenview
IL
60025
USA
Premium Financing-D&O
CCI Telecom Inc and Charys Acquisition Company
19240 Redland Rd
San Antonio
TX
78259
USA
Plan and Agreement of Triangular Merger
CCI Telecom Inc and Charys Acquisition Company
19240 Redland Rd
San Antonio
TX
78259
USA
Registration Rights Agreement
Complete Tower Sources, Inc.
715 Vatican Road
Carencro
LA
70507
USA
Promissory Note
Cotton Holdings 1, Inc; Cotton Commercial USA, LP; Cotton Restoration of Central
Texas, LP, Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht, Peter
Bell, Blake Stansell, Chad Weigman, Johnny Slaughter, Russell White, C&B/Cotton
Holdings, Crochet and Borel Services
14345 Northwest Freeway
Houston
TX
77040
USA
Escrow Agreement
Cotton Holdings 1, Inc; Cotton Commercial USA, LP; Cotton Restoration of Central
Texas, LP, Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht, Peter
Bell, Blake Stansell, Chad Weigman, Johnny Slaughter, Russell White, C&B/Cotton
Holdings, Crochet and Borel Services
14345 Northwest Freeway
Houston
TX
77040
USA
First Amendment to Purchase Agreement
Cotton Holdings 1, Inc; Cotton Commercial USA, LP; Cotton Restoration of Central
Texas, LP, Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht, Peter
Bell, Blake Stansell, Chad Weigman, Johnny Slaughter, Russell White, C&B/Cotton
Holdings, Crochet and Borel Services
14345 Northwest Freeway
Houston
TX
77040
USA
Joint Amendment to Amended and Restated Stock and Limited Partnership Interest
Purchase Agreement



 
Page 40 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit G10
Executory Contracts and Unexpired Leases
Other Agreements


Name of Other Party
Address
City
State
Zip
Country
Description of Contract
Cotton Holdings 1, Inc; Cotton Commercial USA, LP; Cotton Restoration of Central
Texas, LP, Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht, Peter
Bell, Blake Stansell, Chad Weigman, Johnny Slaughter, Russell White, C&B/Cotton
Holdings, Crochet and Borel Services
14345 Northwest Freeway
Houston
TX
77040
USA
Registration Rights Agreement
Cotton Holdings 1, Inc; Cotton Commercial USA, LP; Cotton Restoration of Central
Texas, LP, Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht, Peter
Bell, Blake Stansell, Chad Weigman, Johnny Slaughter, Russell White, C&B/Cotton
Holdings, Crochet and Borel Services
14345 Northwest Freeway
Houston
TX
77040
USA
Second Amendment to Amended and Restated Stock and Limited Partnership Interest
Purchase Agreement
Cotton Holdings 1, Inc; Cotton Commercial USA, LP; Cotton Restoration of Central
Texas, LP, Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht, Peter
Bell, Blake Stansell, Chad Weigman, Johnny Slaughter, Russell White, C&B/Cotton
Holdings, Crochet and Borel Services
14345 Northwest Freeway
Houston
TX
77040
USA
Second Amendment to Purchase Agreement
Cotton Holdings 1, Inc; Cotton Commercial USA, LP; Cotton Restoration of Central
Texas, LP, Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht, Peter
Bell, Blake Stansell, Chad Weigman, Johnny Slaughter, Russell White, C&B/Cotton
Holdings, Crochet and Borel Services
14345 Northwest Freeway
Houston
TX
77040
USA
Seller Note
Cotton Holdings 1, Inc; Cotton Commercial USA, LP; Cotton Restoration of Central
Texas, LP, Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht, Peter
Bell, Blake Stansell, Chad Weigman, Johnny Slaughter, Russell White, C&B/Cotton
Holdings, Crochet and Borel Services
14345 Northwest Freeway
Houston
TX
77040
USA
Stock and Limited Partnership Interest Purchase Agreement
Cotton Holdings 1, Inc; Cotton Commercial USA, LP; Cotton Restoration of Central
Texas, LP, Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht, Peter
Bell, Blake Stansell, Chad Weigman, Johnny Slaughter, Russell White, C&B/Cotton
Holdings, Crochet and Borel Services
14345 Northwest Freeway
Houston
TX
77040
USA
Tax Reimbursement Note
Crochet & Borel Services
202 Castle Circle
Port Neches
TX
77651
USA
Stock Purchase Agreement
Digital Communication Services, Inc; Billy Caudill and Daniel Osborn
96 NE 5th Avenue
Delray Beach
FL
33483
USA
Stock Purchase Agreement
Flagship Holding Company, Inc
125 Maiden Lane
New York
NY
10038
USA
Agreement for Assignment of Real Estate Contracts
Fort Mason Master, L.P.
4 Embarcadero Center, Suite 2050
San Francisco
CA
94111
USA
Note and Warrant Purchase Agreement
Fort Mason Partners, L.P.
4 Embarcadero Center, Suite 2050
San Francisco
CA
94111
USA
Note and Warrant Purchase Agreement
Gregory Buchholz and Jerry Harrison
1750 Founders Pkwy, Suite 180
Alpharetta
GA
30004
USA
Indemnification Agreement
Highbridge Capital Management (1)
9 West 57th Street
New York
NY
10019
USA
Restructuring Agreement
Intel-Tel Leasing, Inc.
1140 West Loop North
Houston
TX
77055
USA
Telephone Equipment
Jeoffrey M. Oyster
888 Main Street #1119
New York
NY
10044
USA
Web Service Agreement
JF Carter and Company; Joe Carter, Carol Carter
40871 Ridenhour Rd
Richfield
NC
28137
USA
Option to Purchase Stock Agreement
Joe F. and Carol F. Carter
40871 Ridenhour Rd
Richfield
NC
28137
USA
Commercial Real Estate Purchase and Sale Agreement
JP Morgan Securities, Inc. (1)
277 Park Avenue, 11th Floor
New York
NY
10172
USA
Restructuring Agreement
L Ford Clark, Melysa Austin, James Clark
17314 SH 249, Suite 230
Houston
TX
77064
USA
Pledge Agreement
L Ford Clark, Melysa Austin, James Clark
17314 SH 249, Suite 230
Houston
TX
77064
USA
Promissory Note
LFC, Inc
17314 SH 249, Suite 230
Houston
TX
77064
USA
Agreement and Plan of Merger
Mitchell Site Acquisition, Inc.
119 Veterinarian Road
Lafayette
LA
70507
USA
Stock Purchase Agreement - Promissory Note
Morgan Stanley (1)
1585 Broadway
New York
NY
10036
USA
Restructuring Agreement
New Viasys Holdings, LLC
10800 Biscayne Blvd
Miami
FL
33161
USA
Security Agreement
New Viasys Holdings, LLC
10800 Biscayne Blvd
Miami
FL
33161
USA
Stock Purchase Agreement



 
Page 41 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
In Re: Charys Holding Company, Inc.
Case No: 08-10289

Exhibit G10
Executory Contracts and Unexpired Leases
Other Agreements


Name of Other Party
Address
City
State
Zip
Country
Description of Contract
Opal Limited
New Moon House Eastern Road
Nassau
   
Bahamas
Note and Warrant Purchase Agreement
Personnel Resources of Georgia, Inc.
880 South Pleasantburg Dr, Suite 3-C
Greenville
SC
29607
USA
Assignment and Lease Agreement
Pride Imports, Inc.
5700 Peachtree Industrial Blvd.
Chamble
GA
30341
USA
Vehicle Leasing
QVT Financial LP (1)
1177 Avenue of the Americas, 9th Floor
New York
NY
10036
USA
Restructuring Agreement
Realm National Insurance Company
125 Maiden Lane
New York
NY
10038
USA
Amendment to Ground Lease
Realm National Insurance Company
125 Maiden Lane
New York
NY
10038
USA
Ground Lease
Realm National Insurance Company
125 Maiden Lane
New York
NY
10038
USA
Guaranty
Realm National Insurance Company
125 Maiden Lane
New York
NY
10038
USA
Indemnity Agreement
Robert Barrow and Barrow Group LLC
110 E Crogan St
Lawrenceville
GA
30045
USA
Release Agreement
Robert Barrow and Barrow Group LLC
110 E Crogan St
Lawrenceville
GA
30045
USA
Stock Purchase Agreement
Rock Creek Equity Holdings, LLC
1750 Founders Pkwy, Suite 180
Alpharetta
GA
30004
USA
Escrow Agreement
Rock Creek Equity Holdings, LLC
1750 Founders Pkwy, Suite 180
Alpharetta
GA
30004
USA
Voting Agreement
Rock Creek Equity Holdings, LLC.; J Alan Shaw
1750 Founders Pkwy, Suite 180
Alpharetta
GA
30004
USA
Pledge Agreement
Rock Creek Equity Holdings, LLC.; J Alan Shaw
1750 Founders Pkwy, Suite 180
Alpharetta
GA
30004
USA
Registration Rights Agreement
Rock Creek Equity Holdings, LLC.; J Alan Shaw
1750 Founders Pkwy, Suite 180
Alpharetta
GA
30004
USA
Secured Promissory Note and Security Agreement
Rock Creek Equity Holdings, LLC.; J Alan Shaw; Method IQ, Inc., Billy Ray
1750 Founders Pkwy, Suite 180
Alpharetta
GA
30004
USA
Stock Purchase Agreement
Ruby Belle, LLC and Ted C. Russell
125 Maiden Lane
New York
NY
10038
USA
Joint Venture Agreement
Tenor Capital Management Co., L.P. (1)
1180 Avenue of the Americas, Suite 1940
New York
NY
10036
USA
Restructuring Agreement
Troy Crochet
202 Castle Circle
Port Neches
TX
77651
USA
Promissory Note
Troy Crochet
202 Castle Circle
Port Neches
TX
77651
USA
Registration Rights Agreement
Troy Crochet
202 Castle Circle
Port Neches
TX
77651
USA
Stock Power
Viasys Network Services, Inc., Viasys Services, Inc., New Viasys Holdings LLC
10800 Biscayne Blvd
Miami
FL
33161
USA
Management Agreement
Viasys Services, Inc and Viasys Network Services Inc
10800 Biscayne Blvd
Miami
FL
33161
USA
Escrow Agreement
Vision Opportunity Master Fund, Ltd.
20 West 55th Street, 5th Floor
New York
NY
10019
USA
Note and Warrant Purchase Agreement



(1) Participating Holder of the indentured trustee Bank of New York Trust
Company N.A. as Trustee and Charys Holding Company, Inc.: a.k.a. "McMahan" notes
Note: Listing any agreement on Schedule G does not mean the agreements are
executory contracts that may be assumed and assigned. The company reserves its
rights to contend that any agreement listed on Schedule G is not executory.


 
Page 42 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
SCHEDULE H - CODEBTORS


 Provide the information requested concerning any person or entity, other than a
spouse in a joint case, that is also liable on any debts listed by debtor in the
schedules of creditors. Include all guarantors and co-signers. If the debtor
resides or resided in a community property state, commonwealth, or territory
(including Alaska, Arizona, California, Idaho, Louisiana, Nevada, New Mexico,
Puerto Rico, Texas, Washington, or Wisconsin) within the eight year period
immediately preceding the commencement of the case, identify the name of the
debtor’s spouse and of any former spouse who resides or resided with the debtor
in the community property state, commonwealth, or territory. Include all names
used by the nondebtor spouse during the eight years immediately preceding the
commencement of this case. If a minor child is a codebtor or a creditor,
indicate that by stating “a minor child” and do not disclose the child’s name.
See 11 U.S.C. § 112; Fed. Banker. P. 1007(m).
 
¨
Check this box if debtor has no codebtors.

 
 
NAME AND ADDRESS OF CODEBTOR
NAME AND ADDRESS OF CREDITOR
Crochet & Borel Services, Inc.
346 Twin City Highway 
Port Neches, TX 77651
New Stream Commercial Finance
38C Grove Street 
Ridgefield, CT 06877
Ayin Holding Company, Inc.
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
Matthew Mitchell
537 West Broussard Road 
Lafayette, LA 70506
Ayin Holding Company, Inc.
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
Lori Mitchell
537 West Broussard Road 
Lafayette, LA 70506
Troy Crochet
346 Twin City Highway 
Port Neches, TX 77651
Harpos Funding - 15% Promissory Note
10800 Biscayne Blvd, 10th Floor
Miami, FL 33161
Billy V. Ray, Jr.
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
Harpos Funding - 15% Promissory Note
10800 Biscayne Blvd, 10th Floor
Miami, FL 33161
Troy Crochet
346 Twin City Highway 
Port Neches, TX 77651
Sean Posner - 15% Unsecured Promissory Note
10800 Biscayne Blvd, Suite 350
Miami, FL 33161
Billy V. Ray, Jr.
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
Sean Posner - 15% Unsecured Promissory Note
10800 Biscayne Blvd, Suite 350
Miami, FL 33161



 
Page 43 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
SCHEDULE H - CODEBTORS


 Provide the information requested concerning any person or entity, other than a
spouse in a joint case, that is also liable on any debts listed by debtor in the
schedules of creditors. Include all guarantors and co-signers. If the debtor
resides or resided in a community property state, commonwealth, or territory
(including Alaska, Arizona, California, Idaho, Louisiana, Nevada, New Mexico,
Puerto Rico, Texas, Washington, or Wisconsin) within the eight year period
immediately preceding the commencement of the case, identify the name of the
debtor’s spouse and of any former spouse who resides or resided with the debtor
in the community property state, commonwealth, or territory. Include all names
used by the nondebtor spouse during the eight years immediately preceding the
commencement of this case. If a minor child is a codebtor or a creditor,
indicate that by stating “a minor child” and do not disclose the child’s name.
See 11 U.S.C. § 112; Fed. Banker. P. 1007(m).


¨
Check this box if debtor has no codebtors.



NAME AND ADDRESS OF CODEBTOR
NAME AND ADDRESS OF CREDITOR
Troy Crochet
346 Twin City Highway 
Port Neches, TX 77651
Steven Posner - 15% Unsecured Promissory Note
10800 Biscayne Blvd, Suite 350
Miami, FL 33161
Billy V. Ray, Jr.
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
Steven Posner - 15% Unsecured Promissory Note
10800 Biscayne Blvd, Suite 350
Miami, FL 33161
Troy Crochet
346 Twin City Highway 
Port Neches, TX 77651
Mel Harris - 15% Unsecured Promissory Note
10800 Biscayne Blvd, Suite 350
Miami, FL 33161
Billy V. Ray, Jr.
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
Mel Harris - 15% Unsecured Promissory Note
10800 Biscayne Blvd, Suite 350
Miami, FL 33161
C&B Holdings, Inc.
346 Twin City Highway 
Port Neches, TX 77651
The Bank of New York Trust Company, N.A., as Trustee
Bond Indenture of 2/16/07
100 Ashford Center North, Suite 520
Atlanta, GA 30338
Cotton Holdings 1, Inc.
14345 Northwest Freeway
Houston, TX 77040
The Bank of New York Trust Company, N.A., as Trustee
Bond Indenture of 2/16/07
100 Ashford Center North, Suite 520
Atlanta, GA 30338
Crochet & Borel Services, Inc.
346 Twin City Highway 
Port Neches, TX 77651
The Bank of New York Trust Company, N.A., as Trustee
Bond Indenture of 2/16/07
100 Ashford Center North, Suite 520
Atlanta, GA 30338

 
 
Page 44 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
SCHEDULE H - CODEBTORS


Provide the information requested concerning any person or entity, other than a
spouse in a joint case, that is also liable on any debts listed by debtor in the
schedules of creditors. Include all guarantors and co-signers. If the debtor
resides or resided in a community property state, commonwealth, or territory
(including Alaska, Arizona, California, Idaho, Louisiana, Nevada, New Mexico,
Puerto Rico, Texas, Washington, or Wisconsin) within the eight year period
immediately preceding the commencement of the case, identify the name of the
debtor’s spouse and of any former spouse who resides or resided with the debtor
in the community property state, commonwealth, or territory. Include all names
used by the nondebtor spouse during the eight years immediately preceding the
commencement of this case. If a minor child is a codebtor or a creditor,
indicate that by stating “a minor child” and do not disclose the child’s name.
See 11 U.S.C. § 112; Fed. Banker. P. 1007(m).


¨
Check this box if debtor has no codebtors.

 
NAME AND ADDRESS OF CODEBTOR
NAME AND ADDRESS OF CREDITOR
Ayin Holding Company, Inc.
1117 Perimeter Center West, Suite N415
Atlanta, GA 30338
The Bank of New York Trust Company, N.A., as Trustee
Bond Indenture of 2/16/07
100 Ashford Center North, Suite 520
Atlanta, GA 30338
Complete Tower Sources, Inc.
715 Vatican Road Carencro,
LA 70507
The Bank of New York Trust Company, N.A., as Trustee
Bond Indenture of 2/16/07
100 Ashford Center North, Suite 520
Atlanta, GA 30338
Mitchell Site Acquisition, Inc.
119 Veterinarian Road 
Lafayette, LA 70507
The Bank of New York Trust Company, N.A., as Trustee
Bond Indenture of 2/16/07
100 Ashford Center North, Suite 520
Atlanta, GA 30338
LFC, Inc.
17314 SH 249, Suite 230 
Alpharetta, GA 30004
The Bank of New York Trust Company, N.A., as Trustee
Bond Indenture of 2/16/07
100 Ashford Center North, Suite 520
Atlanta, GA 30338
Viasys Network Services, Inc.
2944 Drane Field Road 
Lakeland, FL 33811
The Bank of New York Trust Company, N.A., as Trustee
Bond Indenture of 2/16/07
100 Ashford Center North, Suite 520
Atlanta, GA 30338
Viasys Services, Inc.
2944 Drane Field Road 
Lakeland, FL 33811
The Bank of New York Trust Company, N.A., as Trustee
Bond Indenture of 2/16/07
100 Ashford Center North, Suite 520
Atlanta, GA 30338
Cotton Commercial USA L.P.
14345 Northwest Freeway
Houston, TX 77040
The Bank of New York Trust Company, N.A., as Trustee
Bond Indenture of 2/16/07
100 Ashford Center North, Suite 520
Atlanta, GA 30338

 
 
Page 45 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289

 
SCHEDULE H - CODEBTORS


Provide the information requested concerning any person or entity, other than a
spouse in a joint case, that is also liable on any debts listed by debtor in the
schedules of creditors. Include all guarantors and co-signers. If the debtor
resides or resided in a community property state, commonwealth, or territory
(including Alaska, Arizona, California, Idaho, Louisiana, Nevada, New Mexico,
Puerto Rico, Texas, Washington, or Wisconsin) within the eight year period
immediately preceding the commencement of the case, identify the name of the
debtor’s spouse and of any former spouse who resides or resided with the debtor
in the community property state, commonwealth, or territory. Include all names
used by the nondebtor spouse during the eight years immediately preceding the
commencement of this case. If a minor child is a codebtor or a creditor,
indicate that by stating “a minor child” and do not disclose the child’s name.
See 11 U.S.C. § 112; Fed. Banker. P. 1007(m).


¨
Check this box if debtor has no codebtors.



NAME AND ADDRESS OF CODEBTOR
NAME AND ADDRESS OF CREDITOR
Cotton Restoration of Central Texas, L.P.
14345 Northwest Freeway
Houston, TX 77040
The Bank of New York Trust Company, N.A., as Trustee
Bond Indenture of 2/16/07
100 Ashford Center North, Suite 520
Atlanta, GA 30338
Ayin Tower Management Services, Inc.
17314 SH 249, Suite 230 
Houston, TX 77067
The Bank of New York Trust Company, N.A., as Trustee
Bond Indenture of 2/16/07
100 Ashford Center North, Suite 520
Atlanta, GA 30338
C&B Holdings, Inc.
346 Twin City Highway 
Port Neches, TX 77651
Troy D. Crochet
346 Twin City Highway 
Port Neches, TX 77651
Crochet & Borel Services, Inc.
346 Twin City Highway 
Port Neches, TX 77651
Troy D. Crochet
346 Twin City Highway 
Port Neches, TX 77651
Ayin Tower Management Services, Inc.
17314 SH 249, Suite 230 
Houston, TX 77067
Troy D. Crochet
346 Twin City Highway 
Port Neches, TX 77651
C&B/Cotton Holdings, Inc.
346 Twin City Highway
Port Neches, TX 77651
Cotton Holdings 1, Inc; Cotton Commercial USA, LP; Cotton Restoration of Central
Texas, LP,
Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht, Peter Bell,
Blake Stansell, Chad Weigman, Johnny Slaughter, Russell White, C&B/Cotton
Holdings, Crochet and Borel Services
 
14345 Northwest Freeway            346 Twin City Highway
Houston, TX 77040                        Port Neches, TX 77651

 
 
Page 46 of 48

--------------------------------------------------------------------------------

 


UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289
 
 
SCHEDULE H - CODEBTORS


Provide the information requested concerning any person or entity, other than a
spouse in a joint case, that is also liable on any debts listed by debtor in the
schedules of creditors. Include all guarantors and co-signers. If the debtor
resides or resided in a community property state, commonwealth, or territory
(including Alaska, Arizona, California, Idaho, Louisiana, Nevada, New Mexico,
Puerto Rico, Texas, Washington, or Wisconsin) within the eight year period
immediately preceding the commencement of the case, identify the name of the
debtor’s spouse and of any former spouse who resides or resided with the debtor
in the community property state, commonwealth, or territory. Include all names
used by the nondebtor spouse during the eight years immediately preceding the
commencement of this case. If a minor child is a codebtor or a creditor,
indicate that by stating “a minor child” and do not disclose the child’s name.
See 11 U.S.C. § 112; Fed. Banker. P. 1007(m).


¨
Check this box if debtor has no codebtors.



NAME AND ADDRESS OF CODEBTOR
NAME AND ADDRESS OF CREDITOR
Crochet & Borel Services, Inc.
346 Twin City Highway
Port Neches, TX 77651
Cotton Holdings 1, Inc; Cotton Commercial USA, LP; Cotton Restoration of Central
Texas, LP,
Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht, Peter Bell,
Blake Stansell, Chad Weigman, Johnny Slaughter, Russell White, C&B/Cotton
Holdings, Crochet and Borel Services
 
14345 Northwest Freeway          346 Twin City Highway
Houston, TX 77040                      Port Neches, TX 77651



 0 continuation sheet(s) attached


 
Page 47 of 48

--------------------------------------------------------------------------------

 
 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
 
In re: Charys Holding Company, Inc.; Case No. 08-10289



DECLARATION CONCERNING DEBTOR'S SCHEDULES




DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF A CORPORATION OR PARTNERSHIP


I, Raymond J Smith, Chief Financial Officer of Charys Holding Company, Inc.
named as the
Debtor in these cases, declare under penalty of perjury that I have read the
forgoing Schedule of Assets and Liabilities,
consisting of 49 sheets, and that it is true and correct to the best of my
knowledge, information, and belief.




Date Signature
5/01/08
 
Signature
/s/ Raymond J. Smith
       
Raymond J. Smith, CFO
       
[ Print name or type name of individual sighing on behalf of debtor.]





Penalty for making a false statement or concealing property: is a fine of up tp
$500,000 or imprisonment for up to 5 years or both.  18 U.S.C. Secs. 152 and
3571
 
 
Page 48 of 48

--------------------------------------------------------------------------------